 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing, and upon the entire record, we are of thesufficiently identified with the national defense effort to warrant theassertion of jurisdiction in this case.-'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section cJ(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :We find, substantially in accord with the stipulation of the parties,that all truck drivers at the Employer's Long Beach, California, plant,excluding all other employees, guards, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]5SeeHarvey Stoller,d/b/a Richland Laundry <C Dhy Cleaners,93NLRB 680 Cf.WestportMoving andStorageCompany,91 NLRB 902;Memphis ColdStorage TVaiehouveCompany,91NLRB 1404.THE ECLIPSELUMBER COMPANY, INC.andINTERNATIONALWOODwoRic-ERS OF AMERICA,LOCAL 2-101,CIOandCHARLES B. MARL.Nos. 19-CA-328 and 19-CB-118. July24,19-1Decision and OrderOn February 14, 1951, Trial Examiner Maurice M. Miller issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent Union had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent Company had not engaged in any unfair laborpractice and recommended that the complaint be dismissed with re-spect to the Company. Thereafter, the General Counsel and theUnion filed exceptions to the Intermediate Report and supportingbriefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act,the Board has delegated its powers in connection with this case to a thiee-member panel[Chairman Herzog and Members Reynolds and Murdock].95 NLRB No. 59. THE ECLIPSE LUMBERCOMPANY,INC.465termediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner to the extent that they are consistent withour findings, conclusions, and order, hereinafter set forth.The relevant facts giving rise to this case are substantially as follows.At the time of the execution of a valid union-shop contract,2 on April25, 1950, 15 of the Respondent Company's employees, includingCharles B. Marl, were 6 months or more delinquent in their union duesand consequently, although not expelled or suspended, they were notmembers in good standing.3Union officials decided that the 15 mem-bers in bad standing would be required to pay all their back dues as acondition of reinstatement in good standing but that the Union wouldaccept the smaller sum of $27.50, if the employees objected strenuouslyto paying all back dues.The sum of $27.50 represented a $10 regularinitiation fee, plus the current month's dues of $2.75, plus $15 (theequivalent of 6 months' dues) as a flat sum for'back dues. In unionmeetings, the Union gave notice that it would request the Company todischarge any employee covered by the contract who failed to maintainmembership in good standing.Although the Union had a maintenance-of-membership contract in1944, so far as appears there was no union-security contract in exist-ence during the period immediately preceding execution of the con-tract of April 25, 1950.The Union filed its petition for a union-authorization election on January 10, 1950.The 15 employees, except Marl, paid the Union either their backdues in full or the sum of $27.50; 4 of these 14 also each paid the sumof $2 to cover a fine for failure to do picket duty in order to achievemembership in good standing.Marl, on being told that he owed theUnion the sum of $85.75, including a $2 fine for failure to picket,refused to pay.At the end of the 30-day period, Marl had not paidany of his dues; thereafter, on May 29, 1950, the Union requestedthe Company to discharge Marl because he "failed" to "place himself2The union-security clause ofthe contract provided :All employeesshall be required,as a necessary condition of continued employment,to becomemembersof the Union in goodstandingnot later than thirty (30) daysfrom the effective date of thisagreement or the beginning dateof their firstemploy-ment,whichever occurs later, and tomaintainsuch membershipin good standingthereafter.The Union shall notify the employer in writing of any employee who fails tobecomeor remainamember of the Unionin good standing,and the Employer shall,immediately upon receipt of such notificationdismissany such employee fromemployment.The constitution of theUnion's parent internationalprovided that any member 6months in arrears for the nonpayment of dues or assessments "shall" be suspended frommembership;and that anyperson"dropped" for the nonpayment of 6 months'dues orassessments shall join as a "new member" by payingthe regular initiation fee requiredby the local Union plus 6 months' dues.We find, asdid the Trial Examiner, that underthis provisionsuspensionwas not automatic but required direct action by the'Local andthat no such action was here taken. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDin good standing in this Local Union," and the Company dischargedMarl on the same day without explanation or further inquiry.The circumstances under .which Marl was discharged and 4 of theremaining 14 employees achieved membership in good standing aremore fully set forth in the Intermediate Report, and are hereinafterreferred to .4The complaint alleged in substance that : (1) The Union, in Apriland May 1950, threatened 15-named employees that it would causethe Company to discharge them unless they paid sums of money inexcess of initiation fees and periodic dues uniformly required; (2)the Union caused the Company to threaten such discharge; (3) bythe foregoing conduct, the 15 employees, except Marl, were coercedto pay sums of money to the Union in excess of the initiation fees andperiodic dues uniformly required; (4) on or about May 29, 1950,the Union requested the Company to discharge Marl because of hisrefusal to pay sums of money in excess of initiation fees and periodicdues uniformly required, all in violation of Section 8 (b) (1) (A) and8 (b) (2) ; and (5) on or about May 29, 1950, the Company dischargedMarl, pursuant to the Union's request, because of his refusal to paysums of money in excess of the initiation fees and periodic duesuniformly required, and has since failed and refused to reinstate himin violation of Section 8 (a) (1) and 8 (a) (3) of the Act.1.The Trial Examiner found that Marl was discharged "becauseof his failure to pay union obligations which had arisen at a-timewhen there was no contractual obligation to maintain membership intheUnion as a condition of employment."He concluded howeverthat the Company did not violate Section 8 (a) (3) and (1) of theAct by discharging Marl, because the Company did not have knowl-edge or reasonable grounds for a belief that Marl's failure to achieveunion membership in good standing was based on reasons other thanhis failure to tender current dues or initiation fees.Section 8 (a) (3) of the Act provides that no employer shall justifyany discrimination against an employee for nonmembership in a labororganization.(A) if he has reasonable grounds for believing that such mem-bership was not available to the employee on the same terms andconditions generally applicable to other members, or (B) if hehas reasonable grounds for believing that membership was deniedor terminated for reasons other than the failure of the employeeto tender the periodic dues and the initiation fees uniformly4Only 4 of the 14 employees were called to testify as to the detailed circumstancesunder which they achieved membership in good standing.The General Counsel announcedthat he was not calling the 10 remaining employees of this group,in view of the testimonyof the 4 and the testimony of a union official who admitted at the hearing that he warnedemployees that the Union would request the Company, pursuant to the terms of thecontract, to discharge those who did not maintain membership in good standing. THE ECLIPSE LUMBER COMPANY, INC.467requiredas a condition of acquiring or retaining member-ship ; .. .We find that membership was not availabletoMarl on the sameterms and conditions generally applicable to other members withinthemeaning of proviso (A), above quoted.The Union's demandviolated the ban of proviso (A) for the reason that the Union requiredMarlto pay all back dues, namely, $83.75, and did notafford him an-opportunity to achieve membership in good standing by the paymentof $27.50, as it did in the case of other members not in goodstanding.We also find that membership in good standing was denied Marl,within the meaning of proviso (13), quoted above, for reasons otherthan failure of Marl to tender the periodic dues and the initiationfeesuniformly required as a condition of acquiring or retaining mem-bership.The Union's demand required Marl to pay membershipobligations which accrued at a time when there was no valid unionsecurity contract in existence requiring maintenance of membershipas a condition of employment; 5 and in effect, the Union refused toafford Marl an opportunity to achieve good standing in the Unionby payment of $12.50, the uniform initiation fee plus the currentmonth's periodic dues.Moreover, the Union required Marl to pay afine of $2 as a condition of achieving membership in good standingand retaining employment.Neither the back dues nor the fine con-stituted "periodic dues" or "initiation fees uniformly required" withinthe meaning of proviso (13).In addition, we find, as did the Trial Examiner, that Marl's failureto tender any dues does not preclude a finding of violation of Section8 (a) (3).We have previously held that an employee need not makea tender of uniform initiation fees or periodic dues to be entitled toprotection under proviso (A), if membership in the contracting unionismade available only upon compliance with a discriminatory termor condition.6We have found above that membership in the Unionwas not made available to Marl upon a nondiscriminatory basis.Wehave also held that a formal tender is even unnecessary in cases in-volving proviso (B) where the circumstances indicate that such atender would have been a futile gesture.'We are convinced, as wasthe Trial Examiner, that the Union would have neither permittedMarl to achieve membership in good standing nor refrained fromrequesting his discharge even if he had made a tender of $12.50.We donotagree with the Trial Examiner, however, that the Com-pany did not violate Section 8 (a} (3) and (1) of the Act by dis-6Thus,the discharge of Marl for refusal to pay dues for a period antedating thecontract falls within the ban of decisions forbidding retroactive enforcement of union-security contracts.Colonic Fibre Co. v. N.L. R. B.,163 P. 2d 65(C.A.2) ; New YorkShipbuilding Corp.,89 NLRB 1446;General American Transportation Corp.,90 NLRB 239.8Kaiser Aluminum&Chemical Corporation,93 NLRB 1203.'The Baltimore Transfer Company of BaltimoreCity,Inc.,94 NLRB 1680.961974-52-vol. 95-31 468DECISIONSOF NATIONAL LABOR RELATIONS BOARDcharging Marl. It is true that in order to hold the Company liable itmust be. shown that it then knew or had reasonable grounds for be-lieving (1) that membership was not available to Marl on terms andconditions generally applicable to members, or (2) that membershipwas.denied or terminatedfor reasonsother than failure to tender theperiodic dues, and uniform initiation fees.The Trial Examiner reached the conclusion that the Companydid not know, or have reasonable grounds to believe, that the Unionwas imposing a discriminatory condition upon Marl by (1) discredit-ing Marl's testimony that he reported the facts with reference to his,predicament with the Union to management representatives Brad-ford and Schultz; 8 and (2) finding that notice could. not be imputedto. the Company by reason of conversations with othermanage-ment representativesbecause,in one instance,the management rep-resentative,William Carpenter, the Company's sales manager, wasnot the type of management representative whose knowledge oughtto be imputed to an employer, and, in anotherinstance,becausethe "nature of the information derived" by the other managementrepresentative, Foreman Butterfield, as a result of the conversationin question did not appear in the record, and because of the "casualway" in which such knowledge, if any, "was acquired."According to the Trial Examiner's findings, which we adopt, aboutthe middle of May 1950, shortlyafter a unionrepresentative hadthreatened Marl with discharge at the end of the 30-day grace periodpursuant to the terms of the union-security contract unless he paid$83.75 to cover back dues and a fine, Marl hailed Carpenter in theplant where, according to Marl's testimony, the following conversa-tion ensued :I think about a day or a couple of days later I talked to BillCarpenter.He came down here, and I called Bill over. . .Heis the headsalesman,or something; I just don't know what he is... he is the nephew of Mr. Stuchell....He was goingthroughthere and I called him over; I called him by "Bill", and he cameover there and I said, "Bill, I am in a funny predicament here".He said, "What's the matter, Windy". I said, "Well, I went upto the hall here and Pete says I owe them $85.25 to get straightenedup with the Union."He said, "Why so much"? Isaid,"I don'tknow". I said, "I won't pay it".He said, "Well, our hands aretied, If you don't pay it, we. will have to let you go, and I am.8We adopt the, Trial Examiner's credibility finding in this respect as it is supported by apreponderance of the evidence.However, the Trial Examiner did not mention Bradford'sadmission in his testimony that he had heard rumors that Marl had a dispute with theUnion.We credit such testimony of Bradford. THE ECLIPSE LUMBER COMPANY,INC.469afraid that we are going to have to lose some pretty good men,from what I understand, because a lot of them are overcharged"..Then I said, "Well, you can figure you are going to lose one, becauseI am not going to pay it. I am going to let them fire mefirst".He said, "Why don't you go up and make them an offer"?I said, "I'm not going to go up and make them any kind ofoffers," and I wanted to know what he [they] wanted $85.00 for.He said, "Well, I don't know, either."And he walked off.The Trial Examiner does not mention Carpenter's admission in histestimony, which we credit, that he was told by Marl in the course ofthis conversation that the Union was seeking to collect the fine fromhim.The Trial Examiner concluded that Carpenter was "not the type"of management representative "whose knowledge . . . ought to beimputed" to the Company for the followingreasons :(1)His duties did not require him to give direct attention to theCompany's problems of personal administration or labor relationsmatters.(2)His presence in the mill at the time of his conversation withMarl was directly related to his workas a salesmanager.(3)The encounter and conversation with Marl were casual.(4)Carpenter's statements in the conversation were "gratuitous"or at least, not "derived from" Marl's statements.We do not regard these factors as controlling.Carpenter was theCompany's general sales manager.He was a minor stockholder andthe nephew of the Company's general manager.With respect to theCompany's operations, next to the general manager, he was the mostresponsible in the managerial heirarchy.When asked whether he hadother duties at the plant besides that of sales manager, Carpentercredibly testified : "Well, specifically, that is my actual job.However,I do get out in the mill for an hour or two every day going over theoperations and seeing what is going on, so that I have a pretty goodpicture of the entire operation of the mill."Under the circumstances,we conclude that Carpenter's knowledge is attributable to theCompany.The record also shows that, about May 10-12, 1950, while at lunchin the plant, Marl told his supervisor, Butterfield, a foreman in chargeof about 30 workers in the planing mill, that he, Marl, was willing topay the Union the sum of $12.75, and that he was considering quittingbecause of "razzing" he was receiving at the hands of fellow employeeswho urged Marl to put himself in good standing with the Union; andthat Butterfield urged Marl not to quit and to retain his job until thematter resulted in his discharge.Thus, contrary to the Trial Exam- 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDiner's finding, the record shows "the nature of the information derived"by Butterfield as a result of this conversation.Notwithstanding the"casual way" in which such information was acquired, which we do notregard as controlling, we conclude that Foreman Butterfield's know-ledge is attributable to the Company.Marl had been employed by the Company over 25 years. In 1944,the Union had requested the Company to discharge Marl for refusalto pay a political assessment, and Marl quit his employment as a resultof the request.Admittedly, there was talk in the plant, in April-May 1950, among employees about the dispute between the Union .andMarl which came to the attention of Bradford, the Company laborrelations representative.Marl told Carpenter that the Union was de-manding $85.25, including a fine; and Carpenter informed Marl thatthe Company would honor a union request for discharge althoughCarpenter understood that many employees were being "overcharged"by the Union.Moreover, Foreman Butterfield was advised by Marlthat he was willing to pay $12.75 to the Union, and Butterfield indi-cated that Marl faced discharge unless he placed himself in goodstanding with the Union.Under all the circumstances, we are convinced and find that theCompany had reasonable grounds to believe, at the time of the Union'srequest for Marl's discharge, that the Union was requesting the-dis-missal because Marl refused.to pay the Union the back dues or fine.9The Respondent Company discharged Marl because he was not amember in good standing in the Union.However, the union-securitycontract did not justify the discharge, as the Respondent Companycontends.Such membership was not available to Marl on the sameterms and conditions generally applicable to other members ; suchmembership was denied or terminated for reasons other than the fail-ure of Marl to tender the periodic dues and the initiation fees uni-formly required as a condition of acquiring or retaining membership;and the Respondent had reasonable grounds for so believing.Underthese circumstances, the Respondent Company was not justified indiscriminating against Marl for not being a member in good standingin the Union.Accordingly, we find that, by discharging Marl andby thereafter refusing to reinstate him, the Respondent Company dis-criminated in regard to hire or tenure of employment to encouragemembership in the Respondent Union in violation of Section 8 (a)(3) of the amended Act, and thereby interfered with, restrained, or4About a week after Marl's discharge, when he applied for reinstatement to his job,_Marl told Personnel and Labor Relations Director Bradford that the Union insistedupon payment of $85, and Bradford informed Marl that the Company's "hands" were"tied" unless Marl satisfied the Union.The complaintalleges anunlawful refusal toreinstate,as well as the discharge. THE ECLIPSE LUMBER COMPANY, INC.471coerced employees in the exercise of the rightsguaranteedin Section7 of the Act, in violation of Section 8 (a) (1).2.The Trial Examiner found that the Union attempted to causethe Company to discriminate against Marl, in violation of Section 8(b) (2), by requesting his discharge.The Union excepts to this finding on the following grounds : (1)That it would be paradoxical to find the Union guilty of attemptingto cause discrimination against Marl by requesting his discharge whenthe Trial Examiner exonerated the Company for having honored therequest; (2) that union membership was available to Marl on termsand conditions generally applicable to other members within themeaning of proviso (A) to Section 8 (a) (3) ; and that there can beno violation of 8 (b) (2) in view of the fact that Marl made notender of any dues 10We find no merit in these contentions, for thereasons indicated above in connection with Marl's discharge.Accordingly, we find that the Respondent Union demanded the dis-charge of Marl. to whom it had not made membership available on thesame terms and conditions generally applicable to other members,and to whom it had denied membership in good standing for reasonsother than Marl's failure to tender the periodic dues and the initia-.tion fees uniformly required as a condition of acquiring or retainingmembership.As the Respondent Company violated Section 8 (a)(3) in making the discharge which the Respondent Union demanded,we find that the Respondent Union caused the Company to discriminateagainst Marl, and thereby violated Section 8 (b) (2).We further.find that, by causing the Respondent Company discriminatorily todischargeMarl, through thetillegal application of its contract, theRespondent Union restrained and coerced employees in the exerciseof the rights guaranteed by Section 7, and thereby also violated Section8 (b) (1) (A) of the Act.3.The Trial Examiner found that the Union violated Section 8(b) (1) (A) of the Act by statements made by Pete Nelson, theUnion's financial secretary-treasurer and business agent, in whichNelson warned Marl that he would be discharged under the contractunless he paid the Union's demand in full.We agree with this find-ing for the reasons given in the Intermediate Report 11However, theTrial Examiner in substance recommended dismissal of the complaint,10The Union also contends that Marl quit his job and was not discharged, as the TrialExaminer found.This finding rests on a resolution of conflicting testimony.As theTrial Examiner's credibility finding is supported by a preponderance of the evidence, wereject this contention."The Union excepts to the 8 (b) (1) (A) finding based on threats made by Nelson toMarlon the ground that the Trial Examiner should have credited Nelson's denials thatbe made no such threats.We reject this contention, as the Trial Examiner's credibilityresolutionis supported by a preponderance of the evidence. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsofar as it alleged that the Union similarly threatened the 14 rein-stated employees with discharge, on the ground that the allegedthreats either were not made or, where made, were not legally attrib-utable to the Union.Only 4 of the 14 employees who achieved reinstatement in theUnion testified as to the circumstances surrounding payment of theUnion's demands.12As to these four, the Trial Examiner concludedeither that no threats were made to them or, where made, were attrib-utable to the Union.As to two of these four employees, the Trial Examiner found thatno threat was made. In one instance, employee Sylvester Koski wastold by Nelson that a failure to pay would result in the terminationof his employment; this statement was made in the course of makingchange after Koski had paid the amount demanded.Whether or notKoski was coerced into paying the amount demanded by the Union,it is clear that Nelson's statement amounted to a threat. In anotherinstance, the employee involved, R. E. Dawson, was told by UnionSecretary-Treasurer Nelson that Dawson could "suit" himself whenhe referred to the possibility that he would be "through" if he didnot pay the full amount requested by the Union. In the light of allthe circumstances, Nelson's statement was reasonably calculated toconstitute a threat of discharge.In two other instances, the remaining 2 employees, Ben Mont-gomery and Herman C. Kosbab, were told by Ed Kroeze that failure,to pay the amount requested of them would lead to their dischargeunder the union-security contract.The Trial Examiner concludedthat Kroeze was an ordinary union member and hence his threats werenot attributable to the Union.We do not agree.Kroeze canvassedthe delinquents armed with a list furnished by the Union showingthe amount owed by each of the 15 delinquent members and was au-thorized to collect these sums.Kroeze had formerly been a full-time,' paid, special organizer for the Union.His threat followed thepattern of Nelson's ultimatum to the employees.We conclude there-fore that Kroeze had apparent authority to represent the Union andthat the employees had reasonable cause to believe that he in fact hadauthority to act for the Union in this matter.Hence, Kroeze's threatsto Montgomery and Kosbab are legally attributable to the Union.The Trial Examiner also concluded that Nelson's admission at thehearing did not establish that illegal threats were made to the dues-delinquent employees.He found that Nelson's testimony was ambig-uous as to the time when his statements were made, namely, whether12 As stated above, at the hearing the General Counsel announced that he was notcalling the 10 remaining employees of this group in view of the testimony of the 4 andthe testimony of Nelson. who admitted at the hearing that he warned employees that theUnion would request the Company, pursuant to the terms of the contract,to dischargethose who did not maintain membership in good standing. THE ECLIPSE LUMBER COMPANY, INC.473before or after the effective date of the union-security provision. Inview thereof and because of Nelson's denial that he ever threatened toinvoke the sanctions of the union-security clause with respect to anyof.the dues delinquents, the Trial. Examiner concluded that Nelson'srequests for full payment of the amounts due were not "so closelylinked" to his "previous prediction in regard to the invocation of thecontractual sanctions against delinquents as to constitute illegal re-straint or coercion."We do not agree. The statements in questionappear to have been made shortly before the union-security contractwas signed and during the following 30-day period.Moreover, theTrial Examiner found that Nelson threatened Marl with contractsanctions unless he met the Union's demands; and we have adoptedthis finding.Whether or not the Union caused the 14 reinstated union membersto pay their delinquent 'dues by the use of threats of discharge, andwhether or not the Union made such threats individually to each ofthe 4 employees referred to above, we are convinced and find that theUnion, through Nelson, warned the dues-delinquent employees as aclass that the Union would apply to the Company for their dischargeunless they paid the Union sums of money in excess of the periodicdues and initiation fees uniformly required as a condition of acquiringor retaining membership.Under the amended Act, a union may denymembership to an employee upon any ground it wishes; however,the only ground upon which it can have a nonmember or a membernot in good standing discharged under a union-security clause is theemployee's refusal to tender periodic dues and regular initiation fees.Here the Union threatened to have these employees discharged with=out respect to tender of such dues and fees.A union may not lawfullythreaten to do what would be unlawful for it to do.Accordingly,we find 13 that the Union, by making such threats of discharge, re-strained and coerced the employees in the exercise of the rightsguaranteed in Section 7 of the Act, in violation of Section8 (b) (1) (A).14The RemedyHaving found that the Respondents engaged in unfair labor prac-tices,we shall order them to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.11Member Murdockdissents from this finding.For the reasons fully set forth in theIntermediate Report, he would adopt the Trial Examiner's recommendation that thecomplaint be dismissed in this respect.14The complaint contains an allegation that the Union violated the Act by causingthe Company to threaten the dues-delinquent employees with discharge.The TrialExaminer found no evidence to support this allegation.As there is no specific exceptiogto this finding,we adopt it. 474DECISIONS OF NATIONAL -LABOR RELATIONS BOARD -We shall order the Respondent Company to offer Charles B. Marlimmediate and full reinstatement to his former or a substantiallyequivalent position without prejudice to his seniority or other rightsand privileges.As we have found that both the Respondent Company and theRespondent Union are responsible for the discrimination against Marl,we would normally order-them jointly and severally to make him wholefor the entire amount of any loss of pay which he may have sufferedby reason of the discrimination against him.However, as the TrialExaminer recommended dismissing the complaint as to the Respond-ent Company, in accordance with our practice, we shall exclude theperiod from the date of the Intermediate Report to the date of theOrder herein in computing the amount of back pay for which the.Respondent Company is responsible.The Respondent Union shallbe solely responsible for back pay from the date of the IntermediateReport to the date of our Order herein.We shall require the Respondents, jointly and severally, to makeMarl whole for any- loss of pay he may have suffered by reason of thediscrimination against him by payment to him of a sum of moneyequal to the amount that he normally would have earned as wages fromMay 29, 1950, the date of discrimination, to the date of the Intermedi-ate Report, and from the date of this Decision and Order to the dateof offer of reinstatement.The Respondent Union may terminate its.liability for further accrual of back pay by notifying the RespondentCompany in writing that the Respondent Union has no objection to.Marl's reinstatement.The Respondent Union shall not thereafter beliable for any back pay accruing after 5 days from the giving of such-notice.Absent such notification, the Respondent Union shall remainjointly and severally liable with the Respondent Company for allback pay to Marl that may accrue hereafter until the RespondentCompany complies with our order to offer him reinstatement.15For the reasons stated inF.W. Woolworth Company,90 NLRB.289, we shall order that the loss of pay on the part of Marl shall becomputed on the basis of each separate calendar quarter or portionthereof during the period from the unlawful discriminatory actionto the date of a proper offer of reinstatement.The quarterly periods,.hereinafter called quarters, shall begin with the first day of January,April, July, and October.Loss of pay shall be determined by deduct-ing from a sum equal to that which Marl would normally have earnedfor each such quarter or portions thereof, his net earnings,"' if any,.15Von's Grocery Company,91 NLRB 504.10 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working.elsewhere than for the Respondent Company, which would not have been incurred butfor the unlawful discrimination and the consequent necessity of his seeking employment THE.ECLIPSE LUMBER COMPANY, INC.475in other employment during that period.Earnings in one particularquarter shall have no effect upon the back-pay liability for any otherquarter.We shall-further order, in accordance with theWoolworthdecision,spra,that the Respondent Company, upon request, make availableto the Board and its agentsall pertinent records necessary to computethe amount of back pay due.We shall also require, in accordance with our usual practice, thatthe Respondent Union furnish copies of its notice, hereinafter referredto, to the Regional Director, said notices to be posted on companybulletin boards, the Company willing.We have found that the Union engaged in an unfair labor practicewithin the meaning of Section 8 (b) (1) (A) of the Act, in substanceby warning employees that they risked discharge under theterms ofthe union-security contract unless they paid the Union sums of moneyin excessof the periodic dues and the initiationfeesuniformlyrequired as a condition of achieving membership in good standing.We further find that the 14 employees involved here were coerced intomaking such discriminatory payments by such threats.The GeneralCounsel urges that these 14 employees be afforded restitution for theexcess payments over and above the periodic dues and the initiationfees uniformly required.Although these employees may have beenlegally obligated as a matter of contract liability or as an incident.ofmembership to pay thebackdues andfines involved, the Unionresorted to conduct unlawful under theAct asa means of collection.We believe that it will effectuate the policies of the Actto remedysuch unfair labor practice by requiring the Union to reimburse theemployees, as urged by the General Counsel, and to cease and desistfrom such unlawful conduct in the future.Accordingly, we shall soorder.OrderUpon the entire record in the case and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.The Respondent, The Eclipse Lumber Company, Inc.; Everett,Washington, its officers, agents, successors, and assigns, shall :(a)Cease and desist from :(1)Encouraging membership in International Woodworkers ofAmerica, Local 2-101, affiliated with the Congress of Industrial Or-ganizations, or in any other labor organization of its employees, bydischarging, refusing to reinstate, or by discriminating in any otherelsewhere.SeeCrossett Lumber Company,8NLRB 440.Monies received for work-Performed upon Federal, State, county, municipal,or other work-relief projects shall be-considered as earnings.SeeRepublic Steel Corporation V. N. L. R.B., 311 U. S. 7. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner in regard to their hire, tenure, or any term or condition oftheir employment.-(2) In any like or related manner interfering with, restraining,,or coercing its employees in their right to refrain from exercisingthe rights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement- requiring membership ina labor organization as a condition of employment as authorized bySection 8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board finds.will effectuate the policies of the Act :.(1)Offer to Charles B. Marl immediate and full reinstatement to,his former or a. substantially equivalent position without prejudiceto his seniority or other rights and privileges and jointly and sev-erally with the Respondent Union make him whole in the manner setforth in the section entitled "The Remedy" for any loss of pay suffered'.by reason of the discrimination against him.(2)Upon request, make available to the National Labor Relations.Board, or its agents, for examination and copying, all payroll records,.social security payment records, time cards, personnel records andreports, and all other records necessary for a. determination of theamount of back pay due and the right of reinstatement under the,termsof this Order.(3)Post at its mill in Everett, Washington, copies of the noticeattached hereto and marked "Appendix A." 17 '-Copies of said notice;-shall, after being duly signed' by the Respondent Company's repre-sentative, be posted by it immediatel! upon receipt thereof, and bemaintained by it for a period of at least sixty (60) consecutivedaysthereafter, in conspicuous places, including all places where notices,to employees are customarily posted.Reasonable steps shall be takenby the Respondent Company to insure that said notices are not altered,.defaced, or covered by any other material.'(4)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what steps.it has taken to comply herewith.2.The Respondent, International Woodworkers of America, Local.2-101, affiliated with the Congress of Industrial Organizations, its;officers, representatives, and agents, successors, and assigns, shall :(a)Cease and desist from :(1)Causing or attempting to cause The Eclipse Lumber Company,.Inc., Everett, Washington, its officers, agents, successors, or assigns, todischarge any employee to whom membership in the Respondent Union17 Inthe event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before the words, "A Decision and Order," the words,"A Decree of the United States Court of Appeals Enforcin5." THE ECLIPSE LUMBER COMPANY, INC.477was not available on the same terms and conditions generally appli-cable to other members, or in any other manner causing or attemptingto cause that Company, its officers, agents, successors, or assigns, todiscriminate against its employees in violation of Section 8; (a) (3)of the Act.(2)Restraining or coercing employees of The Eclipse . LumberCompany, Inc., Everett, Washington, its officers, agents, successors,or assigns, in the exercise of their right to refrain from any or all theconcerted activities guaranteed to them by Section 7, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized by Section 8 (a) (3) of the Act.(b)Take the following affirmative action,-which the Board findswill effectuate the policies of the Act :(1) Jointly and severally with The Eclipse Lumber Company, Inc.,its officers, agents, successors, and assigns, make whole Charles B. Marlfor any loss of pay that he may have suffered because of the discrimi-nation against him, in the manner described in "The Remedy" section,above.(2)Reimburse the employees named in Appendix C for the dis-criminatory overcharge of dues, fees, or fines paid by them, by re-funding to each of them the sum paid by each in excess of $12.50.(3)Post in conspicuous places in its business office in Everett,Washington, and all other places where notices to members are cus-tomarily posted, copies of the notice attached hereto and marked"Appendix B." 18Copies of said notice, to be furnished by the Re-gional Director for the Nineteenth Region, shall, after being dulysigned by official representatives of Local 2-101, be posted by the Localimmediately upon receipt thereof and maintained by it for a periodof sixty (60) consecutive days thereafter.Reasonable steps shall betaken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(4)Mail to the Regional Director for the Nineteenth Regionsigned copies of the notice attached hereto as Appendix B, for posting,the Company willing, at the office and place of business of the Com-pany, in places where Appendix A is posted. Copies of said notice,.to be furnished by the Regional Director for the Nineteenth Region,shall, after being signed as provided in paragraph (2) (b) (2) of thisOrder, be forthwith returned to the Regional Director for such posting.(5)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.18 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be inserted before' the words, "A Decision and Order," the words,"A Decree of the United States Court of Appeals Enforcing." 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix ANOTICE TO ALI, EMPLOYEESPursuant to a Decision and Order of the National Labor Re-lations Board, and in order to effectuate the policies of the NationalLabor Relations Act, as amended, we hereby notify our employeesthat:WEWILL NOT encourage membership in INTERNATIONALWOOD-WORKERSOF AMERICA, LOCAL 2-101, affiliatedwith the CONGRESSOF INDUSTRIAL ORGANIZATIONS, or inanyother labor organiza-tion of our employees, by discriminating in any manner in regardto their hire, tenure of employment, or any term or conditionof employment.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the right to refrain fromany or all of the concerted activities guaranteed them by Sec-tion.7 of the Act, .except to the extent that such right may beaffected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL offer to Charles B. Marl immediate and full rein-'statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as the result of the discrimination against him.All our employees are free to become or remain members of theabove-named union or any other labor organization except to the ex-tent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the amended Act.We will not discriminatein regard to hire or tenure of employment of any employee as towhom membership in a union holding such a contract was not avail-able on the same terms and conditions generally applicable to othermembers, or as to whom membership in such union has been deniedor terminated for reasons other than the failure of the employee totender the periodic dues and the initiation fees uniformly requiredas a condition of acquiring or retaining membership.TIIEECLIPSELUMBER COMPANY, INC.,Employer.By -----------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. THE ECLIPSE LUMBER COMPANY,INC.479Appendix BTo ALL MEMBERS OF INTERNATIONAL WOODWORKERS OF AMERICA, LOCAL2 -101, AFFILIATED WITH TIIE CONGRESS OF INDUSTRIAL.ORGANIZA-TIONS, AND TO ALL EMPLOYEES OF THE ECLIPSE LUMBER COMPANY,INC., EVERETT,WASHINGTONPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause THE ECLIPSE LUMBERCOMPANY, INC., Everett, Washington,its officers,agents, succes-sors,or assigns,to discharge employees, as to Whom membershiphas not beenmade available on the same terms and conditionsgenerally applicable to other members, because theyare not mem-bers of Local 2-101, or in any other manner cause or attempt tocause that company, its officers, agents, successors or assigns,otherwise to discriminate against its employees in violation ofSection 8 (a) (3) of the Act.WE WILL NOT restrain or coerce employees of THE ECLIPSELUMBER COIMIPANY, INC., Everett, Washington, in the exercise oftheir rights to refrain from any or all the concerted activitiesguaranteed to them by Section 7, except to the extent that suchright may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.WE WILL make Charles B. Marl whole for any loss of pay hemay have suffered because of the discrimination against him.WE WILL refund to each of the following employees the sumpaid by each of them in excess of $12.50, representing the discrimi-natory overcharge of dues, fees, and fines paid by them :Ben MontgomeryDonald KellerRaymond BrownJohn RobertsHarold CreeEdMontroyEd HottendorfJ. E. KellerW. M. NewmanR. E. DawsonS.KoskiA. RetlandH. C. KosbabPaul E. KennaINTERNATIONAL WOODWORKERS OF AMERICA,LOCAL 2-101, CIO,LaborOrganization.Dated --------------------By ------------------------------------------(Representative)(Title) 480DECISIONS, OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix CBen MontgomeryS.KoskiJ. E. KellerRaymond BrownH. C. Kosbab-R. E. DawsonHarold CreeDonald KellerA. RetlandEd HottendorfJohn RobertsPaul E. KennaW. M. NewmanEd MontroyIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges and an amended charge duly filed by Charles B, Marl, anindividual designated in this Report by name, the General Counsel of the NationalLabor Relations Board,'in the name of the Board, caused the Regional Directorof its Nineteenth Region, at Seattle, Washington,to issue a consolidated complainton October 24, 1950, against The Eclipse Lumber Company,Inc., herein called theRespondent Company, and the International 'Woodworkers of America, Local2-101,CIO, designated herein as the Respondent Union. The consolidated com-plaint alleged that the Respondent Company engaged and has continued to engagein unfair labor practices affecting commerce,within the meaning of Section 8 (a)(1) and(3) and Section 2(6) and(7) of the National Labor Relations Act, 49Stat. 449, as amended and reenacted by the Labor Management Relations Act ofi947, 61 Stat.136, designated herein as the Act,and that the Respondent Unionengaged and has continued to engage in unfair labor practices affecting commerce,within the meaning of Section 8 (b) (1) (A)and (2)and Section 2 (6) and (7)of the Act.Copies of the charge against the Company, the amended chargeagainst the Union,the Regional Director's order that the cases be consolidated,the consolidated complaint,and a notice of hearing,were duly served upon theRespondent Company, the Respondent Union, and Marl, the charging party.With respect to the unfair labor practices,the consolidated complaint alleged,in substance:(1) That the Board, on or about March 7, 1950-after an electionheld pursuant to Section 9 (e)- (1) of the statute-had certified to the Respond-ent Company and the.Union that a majority of the Respondent Company'semployees had authorized the Respondent Union to seek an agreement with theRespondent Company establishing union membership as a condition of employ-ment in conformity with the requirements of the statute, and that the parties,on or about April 25, 1950, had entered into such an agreement;(2) that theRespondent Union,in April and May 1950, had threatened 15 employees' thatitwould cause the Respondent Company to discharge them-and that it had infact caused the Company to threaten their discharge-unless they paid to theRespondent Union dues, fees,and assessments in excess of the initiation fees'The General Counsel and his representative are designated in this Report as the GeneralCounsel, and the National Labor Relations Board as the Board.'Named in the complaint as Ben Montgomery,Donald Keller,Raymond Brown, JohnRoberts,Harold Cree, Ed Montroy,Ed Hottendorf,J.E. Keller,W. M. Newman, R. E.Dawson, S. Koski, A. Retland, H. C. Kosbab,Paul E. Kenna, and Charles B. Marl. Therecord indicates,and I find, that J. E. Keller should have been identified as E. E. Keller,and W.M. Newman as U. W. Newman. THE ECLIPSE LUMBER COMPANY, INC.481and, periodic dues, uniformly required by it as a condition precedent. to theacquisition and retention of union membership-thereby itself discriminatingagainst the employees involved, causing the Respondent Company to discrim-'inate with respect to their employment tenure to encourage union membership,and, by its course of conduct, coercing the employees in their exercise of rightsstatutorily guaranteed; (3) that all of the employees named, except Marl, were,in fact, coerced in this fashion to pay the Respondent Union dues,.fees, andassessments in excess of the initiation fees and periodic dues uniformly requiredas a condition precedent to the acquisition and retention of union membership(4) that the Respondent Union, on or about May 29, 1950, requested the Re-spondent Company to discharge Marl because he had refused to pay dues, fees,and assessments in excess of the initiation fees and periodic fees uniformlyrequired as a condition precedent to the acquisition and retention of unionmembership, in reliance upon the union-security provisions of its previouslycited agreement; and (5) that the Respondent Company, on or about May 29,1950, did discharge Marl in violation of Section 8 (a) (3) of the Act, and hassince failed and refused to reinstate him, pursuant to the Union's request thatitdischarge him because of his refusal to pay dues, fees, and assessments inexcess of the initiation fees and periodic dues uniformly required by the Re-spondent Union as a condition precedent to the acquisition and retention ofmembership.By its total course of conduct, outlined in the consolidatedcomplaint, the Respondent Union-it is alleged-committed unfair labor prac-ticeswithin the meaning of Section 8 (b) (1) (A) and (2) of the Act. Theaction of the Respondent Company with respect to the discharge of Marl isalleged to have involved an unfair labor practice under Section 8 (a) (1) and(3) of the statute.The answer of the Respondent Company, duly filed, admitted the jurisdic-tional allegations of the complaint, but denied that it had committed any unfairlabor practices.Affirmatively, it alleged that a union-security authorizationelection had been conducted among its employees, pursuant to a petition filedby the Respondent Union ; that the results had been certified by the Board on orabout February 27, 1950; that a majority of the eligible voters had authorizedthe Union and the Respondent Company to execute an agreement which wouldrequire union membership as a condition of continued employment ; that theUnion had requested the Respondent Company to execute such an agreementthereafter, under which employees would be required to join the Union "within30 days" after the agreement's effective date or after the date of their firstemployment, whichever came later, and to maintain membership in good stand-ing thereafter; that the Respondent Company had refused; that the Union,thereafter, had called a strike; and that the Respondent Company had, on orabout April 25, 1950, executed an agreement which contained such a clause, tosettle the strike.It further alleged that the Union had given written notice tothe Respondent Company, on or about May 29, 1950, that Marl "had failed tobecome a member" of the Union, and had requested the Company to dischargehim ; and that Marl had declared his intention to resign, and had in fact re-signed, after being apprised of the Respondent Union's written request.TheRespondent Company also alleged that it did not. know or have reasonablegrounds to believe that union membership had not been available to Marl onthe terms and conditions generally applicable to all members or employees, andthat it did not know or have reasonable grounds to believe that union member-ship had been denied him for reasons other than his failure to tender theperiodic dues and initiation fees uniformly required as a condition precedentto its acquisition or retention. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe answerof the Respondent Union, also duly filed, admittedthe jurisdic-tionalallegations of the complaint and certain objective facts recited in it, butdeniedthe commission of any unfair labor practices.-On November 3, 1950, the Respondent Company filed with the Regional Direc-tor a motionto dismiss the complaint, a motion for a separate hearing, andamotion thatthe cause of action against it be separately stated. Thesemotions werereferred to me, as a Trial Examiner duly designated by theChief Trial Examiner; they were denied.Pursuantto the notice, a hearing was held thereafter at Everett, Washing-ton, on November 16 and 17, 1950, before me. The General Counsel, the Re-spondent Company, and the Union were represented by counsel ; all of theparties were afforded a full opportunity to participate, to be beard, and tointroduce evidence pertinent to the issues.At the outset of the case, theGeneral Counsel moved to amend his complaint, by the insertion of languageintended to clarify the exact nature of the 8 (b) (2) violation charged; neitherRespondent objected, and the motion was granted.Later, at the close of theGeneral Counsel's case, a motion to dismiss the complaint, insofar as it allegeda violation of the Act on the part of the Respondent Union by virtue of itsconduct with respect to 10 of the individuals named in it, and a motionon the part of the Respondent Company that the complaint, as to it, be dismissedentirely for failure of proof, were denied.Before the hearing ended, the partiesargued orally and reserved their right to file briefs.The oral argument isincluded in the transcript.Briefs have been received from the RespondentCompany and the Union.FINDINGS OF FACTUpon the entire record in the case, and upon my observation of the witnesses,I make the following findings of fact :I.THERESPONDENT COMPANYThe Eclipse Lumber Company, Inc., designated elsewhere in this Report asthe Respondent Company, is a Washington corporation which operates a lum-ber mill at Everett in that State.There, it is engaged in the manufacture offinished lumber.It purchases, annually, logs produced locally valued in excessof $500,000, and makes sales of its finished lumber, in the same period, valuedin excess of $750,000, of which more than 50 percent is shipped to destinationsoutside of the State.The Respondents concede that the operations of the Respondent Companyaffect commerce within the meaning of Section 2 (6) and (7) of the Act. I findtherefore, in accordance with established Board policy' that the operationsof the Respondent Company affect commerce within the meaning of the Act,and that the assertion of the Board's jurisdiction in this case is warrantedto effectuate the objectives of the statute.It.THE RESPONDENT UNIONLocal 2-101. of the International Woodworkers of America, affiliated with theCongress of Industrial Organizations-hereinafter designated as the Respond-ent Union-is a labor organization within the meaning of Section 2 (5) of theAct, which admits employees of the. Respondent Company to membership.3Stanislaus Implementand Hardware Co., Ltd.,91 NLRB 618. THE ECLIPSE- LUMBER COMPANY, INC.III.THE UNFAIR LABOR PRACTICES483A. Preliminary statenicu.tThe' first agreement between the Respondent Company and the Union wasexecuted in 1937, and the Union has been recognized as the exclusive representa-tive of the Respondent Company's employees, in a unit defined by contract, eversince thatdate.The agreements executed prior to the contract now in fullforce andeffect have not been received in evidence, and the substance of theirunion-security provisions, if any, is not set forth in the present record ; aninference,however, is warranted that the agreement in effect in June of 1944,at least, contained a maintenance-of-membership clause-I so find.In January 1950 the Respondent Company employed approximately 200-210men; about 150-175 of these were described by the secretary-treasurer of theUnion as union members. Of the latter, 15-named in the complaint-were3months or more in -arrears with respect to their union dues, and werecarried on the records of that organization as members in "bad" standing,without voice or vote.They had not, however, been formally suspended.The constitution of the Respondent Union's parent international provides thaCmembers 3 months in arrears for the nonpayment of dues or assessmentsshall be regarded as delinquent and forfeit voice and vote, unless officiallyexonerated ; they "may" be suspended from membership. Any member 6months in arrears for the nonpayment of dues or assessments "shall," accord-ing to the constitution, be suspended from membership."The constitution also provides that :Any persondroppedforthe non-payment of three (3) months' dues orassessments shall join asa new memberby paying all backdues, assessmentsand fines owed it the time he re-joins, provided that at such time he isnot in arrears six months or more.Any persondroppedfor the non-paymentof six (6) months' dues or assessments shall join asa new memberby pay-ing the regular initiation fee required by the Local Union to which heapplies for membership, and in addition, such person shall pay six (6)months' dues and all assessments and fines owed when dropped from mem--bership [emphasis supplied] . . .In September1949, at the request of the Respondent Union, its parent inter-national, pursuant to another constitutional provision, authorized the Union towaive the quoted requirements with respect to the reinstatement of delinquentmembersfor a limited period of time.The effect of this dispensation, as therecord shows, was to permit "delinquent" members to reestablish themselves asmembers ingood standing of the Respondent Union upon the payment of a sumequal to that required of new members-the initiation fee and the current month'sdues.B. The union-shop authorization electionThereafter, in 1950, at a time not established by the record, the RespondentUnion filed a petition with the Board, under Section 9 (e) (1) of the Act, foran election to determine its authority to negotiate a union-security agreementfor the Respondent Company's employees. In mid-November of 1949 it hadpreviously, I find, requested the Respondent Company, by letter, to give EdKroeze, a rank-and-file employee, a leave of absence to serve as a special organ-4The record indicates,however, that suspension pursuant to this provision is notautomatic ; action to suspend, by a local union, is required. I so find.907.974-52-vol. 95-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDlzer-apparently in an effort to organize as many of the Respondent Company'semployees as possible.Kroeze had received a leave of absence from November21, 1949, to January 21,1950.He was employed by the district council of theRespondent Union's parent international as an organizer,assigned to the Union,and devoted his time thereafter,I find, to organizational work.In the latter part of February,in connection with its campaign antecedentto the UA election,the Union held an open meeting for the Respondent Com-pany's employees .5At this meeting,I find,Secretary-Treasurer Nelson of theRespondent Union reminded the employees of the dispensation given by its par-ent international,tinder which"delinquent members"were free to rejoin by thepayment of an initiation fee and the current month's dues.'Not one of the 15dues delinquents listed in this Report, however, took advantage of the indicatedopportunity.On February 27, 1950, the UA election was held;a majority of the employeeseligible to vote in that election voted to authorize the Respondent Union toexecute a union-security agreement.On March 7,1950, the Board certified theresults of the election to the Respondent Company and the Union..On March 15, 1950,the special dispensation authorized by the Union's parentinternational ended.In a written notice with respect to an open plant meetingscheduled for March 25, and at the meeting,the Respondent Union announcedthatmembership applications under the dispensation would no longer be ac-cepted, but that employees with applications on file before the 15th would bepermitted to meet their financial obligations under the terms of the dispensa-tion at any time before the month ended.C. The union-security agreementOn or about April 18, 1950, the Respondent Union called a strike at the Re-spondent Company's plant.The strike had a number of objectives;one of them,I find, was to force the Respondent Company to execute a union-security agree-ment.And on April 25, 1950, in fact,the strike was settled by the executionof an agreement containing provisions,inter alia,with respect to union security.This agreement provided that:All employees shall be required, as a necessary condition of continuedemployment,to become members of the Union in good standing not laterthan thirty(30) days from the effective date of this agreement or the begin-ning date of their first employment,whichever occurs later,and to maintainsuch membership in good standing thereafter.The Union shall notify the Employer in writing of any employee who failsto become or remain a member of the Union in good standing and the Em-ployer shall,immediately upon receipt of such notification dismiss any suchemployee from employment(U. N. 2).At the time,I find, all of the dues-delinquent employees of the.RespondentCompany, 15 in number,were more than 6 months in arrears in their uniondues payments.D. Subsequent developmentsEarly in 1950,on a date not established by the record-but presumably afterthe execution of the union-security agreement-the officials of the Union(identi-°Marl, the principal complainant in the instant case, was present.°At the time,dues-delinquent employees would have had to pay$12.75-a $10 Initiationfee, $2.50 as February dues, and $25 as an assessment for the Respondent Union's buildingfund.On March.1,1950,the assessment was merged,by vote, into the regular dues,payable at the rate of $2.75 per month thereafter. THE ECLIPSE LUMBERCOMPANYINC.485fled by Secretary-Treasurer Nelson as the strike committee of the organization)met to decide its policy with respect to the reinstatement of dues'delinquentemployees under the union-security clause.As a result of their deliberation,wasthe Union's financial secretary-treasurer and business agent, Pete Nelson, wasinstructed to request, initially, that all of the delinquent employees pay theiractual dues owed, in full.He was authorized, however, in the event of stren-uous objection on the part of an employee, to accept, after plant committeeapproval, a tender in conformity with the constitutional requirement of theUnion's parent international-which, in the case of the Respondent Union, wouldrequire the payment of $27.75-a $10 initiation fee, $15 for back dues at therateof $2.50 per month, and $2.75 for current dues. (Ralph Winn, the Respond-ent Union's president,. who testified in this connection, also stated that Nelsonhad been instructed to accept $12.75 in full settlement from any dues-delinquentemployee who objected to reinstatement on the basis of the constitutional re-quirement.There is no evidence, however, that Secretary-Treasurer Nelson everfelt called upon to advise any delinquent employee of his opportunity to rejointhe Union, in effect, as a new member. Upon the entire record I find that theevidence in this connection reflects an afterthought on Winn's part, calculatedto make the Union's original demands appear less blunt ; I believe that Nelsonwas never authorized, in fact, to accept $12.75 as a full settlement on the partof the dues-delinquent employees. It is so found.)E. The reinstatementsOn various dates within the 30-day period which followed the execution ofthe union-security agreement, 14 of the 15 dues-delinquent employees soughtand achieved reinstatementas union membersin good standing.The amountstheypaid inorder to achieve reinstatement are set forth,in. summary form,as AppendixA attached to this Report. The circumstances under which eachpayment was made are established definitively, however, only in 4 cases ; 10 ofthe employees involved did not testify.A preponderance of the evidence, withrespect to the 4 who did, establishes that, in every case, they paid their actualdues arrearages in full.R. E. Dawson, on May 26, 1950, paid $47.75 to the cashier at the union hall.His testimonyindicates that he had previously spoken to Nelson, by telephone,a few days before the 25th of April, at which time he had called to determine theamountof his obligation!Dawson was told, I find, that he owed something inexcess of$45; he complained of the amount and was told that it represented hisactual duespayable.His testimony establishes that he then said, "In that caseif I don't pay I am through, is that it?" to which Nelson replied, "Well . . . youcan suit yourself about that."'Dawson did not offer to pay a lesser amount at anytime.The men then discussed Dawson's plan to pay the amount requested-and Nelsonpointed out that his reinstatement would still have to be approvedby a union committee. At this point the conversation ended.Sylvester Koski, on May 19, 1950, went to the union hall and questioned Nelsonas towhat it would cost him to get "squared up" with the "great fraternity" ;° The General Counsel has confessed surprise at Dawson's testimony that he telephonedNelson, for the stated purpose, before the strike, previously noted, was settled-but therecord will not support an alternative finding of fact.4In cross-examination Dawson testified that Nelson had said he would either have topay up "or else" ; he did not go into detail with respect to the circumstances under whichthe statement was made.Upon the entire record, I infer and find this testimony toInvolve a mere recapitulation, intended only to express the impression derived by himas a result of the conversation quoted. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDNelson,apparently,consulted a record and told him that he owed $37.75 in-cluding a$2 fine assessed because of his failure to perform picket duty duringthe strike.Koski then,without argument,tendered two $20 bills.While await-ing change he.inquired, I find, as to what would have happened if he had failedto pay the sum in question;be was told,in substance,that he would be "through."Ben Montgomery, on or about May 20, 1950, asked Ed Kroeze how much heowed.Kroeze, I find, referred to a piece of paper and told him that he owed$82.75.Montgomery protested the amount as excessive;Kroeze replied, "Thatiswhat they have" with reference to the paper.Montgomery then consultedO. L. Lewis, the sawmill shop steward-on the basis of an understanding that hehad served on the union committee designated to determine the amounts payableby the dues-delinquent employees.His testimony with respect to their conversa-tion establishes that he asked the steward if he was not listed for too high afigure ; Lewis confessed ignorance,however, and was told that Kroeze had re-ferred to $82.75 as the amount Montgomery owed. Lewis, I find, replied that,"He is it damned liar. It isn't that much."When asked to fix the extent ofMontgomery's obligation, Lewis replied that he did not know the amount, butthat it was between$60 and $65,and that he would determine the exact amountthat night.Montgomery,apparently,then computed the amount of his unpaiddues; they amounted to $60.75, according to his testimony.At this point, hereturned to Kroeze and informed him that his previous quotation had been inerror and that the obligation amounted to $60.75 at the most.He showed hisfigures.Kroeze,however, produced his piece of paper and reiterated the state-ment that Montgomery owed $82.75.When Montgomery looked at the paper, heobserved the amount of $62.75 stamped on it.Kroeze's attention was called tohis error; he reminded Montgomery that the amount shown included a $2 finefor his failure to perform picket duty.Montgomery's testimony establishes that,in the course of the conversation,lie had inquired as to the consequences if hedid not pay the sum listed.Kroeze, I find, told him that he would have to payit or else.He never offered to pay a lesser amount, and was never told thathe might do so. On May 22, 19:50, he paid $50 on account-and on the 29th, anadditional $12.75 in full settlement.He was reinstated.Herman C. Kosbab, on May 25, 1950, asked Ed Kroeze about the amount hewould be expected to pay. The latter consulted a piece of paper again, andtold him that $50.75 was due.Kosbab, I find, then asked, "What if I don'tcome in?"He was told, "You will probably get the same as the rest of them.You will probably get a pink slip."On the 26th, Kosbab paid $40.75 to thecashier at the union ball.The balance allegedly due was paid at a later date.He never offered to pay any lesser amount, and was never told that he couldachieve reinstatement thereby.The only evidence available with respect to the circumstances under whichthe other dues-delinquent employees achieved reinstatement is to be found inthe testimony of Secretary-Treasurer Nelson.His complete testimony-whenquestioned in this connection,by the GeneralCounsel, as an adverse witness-reads as follows :Q. As a matter of fact, didn't you tell the elder Mr. Keller that unless hepaid all of that delinquency,that he wasgoing to lose his job?A.Well, I don't-I never told anybody about that.Q. You never told anybody that?A. No ; unless he paid everything he was going to lose his job.Those whoare not in good standing-I have toldsome-I wouldn't say anybody, but Isay those who are not in good standing over three months, I put them on THE ECLIPSE LUMBER COMPANY, INC.487notice, that unless you keep yourself. in good standing, the provisions of thecontract will be carried out. I put it that way, yes.Q. You told them they would lose their jobs?A. I told them that unless they would keep themselves in good standing,the provisions of the contract will request [require?] them to terminate theiremployment.*Q. But it is true, though, that unless he [Keller] paid up he would losehis job-that is what you told him?A. I might have said that to anybody, that unless they keep themselvesin good standing. I don't recall of one particular person.There are about1135 altogether.Q. And didn't you at that time[in mid-May]tell him[Marl]that he wouldhave to pay up, or he would be fired off the job?A. No, I didn't tell that to anyone, thathe would have to pay up. Just aminute.I say to "anyone."To a lot of them I say, "Keep your dues in goodstanding,"and then in the noticesthey [the Union]say that,"If you don'tkeep yourself in good standing the employer will be notified under the termsof the agreement."That is not saying that you are firing them. .Q. But the question was, and you say a lot of them you didn't tell that,but you did toll some, did you not?A. I am saying it that way,thatI put it on my notices.Q. Yes, but did you not tell them in oral conversation with them, thatunless they paid up they would be fired off the job?A. Oh, Ihave said it in Union meetings,that unless people kept them-selves in good standing-keep themselves in good standing-why, it is oneof the requirements of the contract that you might get fired off the job.Yes, I have said that in public meetings.When called as a witness for the Respondent Union, Nelson denied categoricallythat he had ever threatened to invoke the sanctions of the union-security clausein an effort to persuade any of the dues-delinquent employees to pay back dues.F. Charles B. MarlMarl, whose employment with the Respondent Company as a regular employeehad begun in 1910, served it, intermittently, for 25-28 years thereafter.Hislast period of employment but one, with it, ended with his resignation on May10, 1944-at which time he was "delinquent" in his clues to the RespondentUnion, which- then had a maintenance-of-membership agreement with his em-ployer.'For approximately 4 years and 3 months, Marl was employed else-where.He resumed work for the Respondent Company, however, on July 29,1948, at which time he was assigned to a position in its planing mill.He didnot, I find, seek reinstatement in the Respondent Union, although several fellowemployees had suggested that he ought to join, and was not a union member ingood standing when the union-security agreement of April 25, 1950, was executed.Within a few days after its execution, Marl asked W. W. Calkins, the planingBOn June 2, 1944, despite his resignation, Marl received a final notice of dues delinquencyfrom the Respondent Union; the record warrants an assumption that he was th(n 3months in arrears.The circumstances which led up to the delinquency were developedbriefly at the hearing ; for the purposes of the present case, however, they are immaterial. 0488DECISIONS OF NATIONAL LABOR RELATIONS BOARDmill shop steward, to determine how much he would have to pay to achieveunion membership in good standing; Calkins expressed the opinion that hewould probably have to pay $12.75 as a new member. Later, when Marl re-questedadditional information, however, Calkins told him that the would haveto pay $27.75-the sum mentioned previously as the amount which the Unionwas authorized to require in reinstatement cases, under its parentinternational'sconstitution.Finally, I find, Calkins told Marl thathe was "ashamed" to tellhim bow much he owed ; he suggested that Marl ought to get the information,himself, at the union hall.On a Thursday in mid-May, presumably on the 11th of that month, Marl calledat the union hall to learn the extent of his obligation.He was told by Nelsonthat he would have to pay $83.75 to cover actual dues owed, and a $2 fine forhis failure to perform picket duty.Marl protested the Union's charge as toohigh ; he was reminded that he was still a union "member" although delinquent.Marl then asked if that was the "best" the Union could do. Nelson repliedaffirmatively.Marl refused to pay the amount demanded. He was told, insubstance, that he would have to "pay up" or be discharged ; Marl's testimonywith respect to the conversation, which I credit, establishes an observation byNelson that if he did not, "at the end of 30 days you know what happens";:the reference to the operative date of the newly executed union-security clausewas patent.Marl, I find, made no effort, at this time, to offer a sum less than$85.75 in order to achieve reinstatement.'°His testimony with respect to sub-sequent developments reads as follows :I think about a day or a couple days later I talked to Bill Carpenter.He came down here, and I called Bill over . . . He is the headsalesman,,or something; I just don't know what he is . . .he isthe nephew of Mr.Stuchell." . . . He was going through there and I called him over ; I calledhim by "Bill", and he came over there and I said, "Bill, I am in a funnypredicament here."He said,- "What's the matter, Windy?" I said, "Well,I went up to the hall here and Pete says I owe them $85.25 to get straightenedup with the Union."He said, "Why so much?" I said, "I don't know." Isaid, "I won't pay it."He said, "Well, our hands are tied. If you don'tpay it, we will have to let you go, and I am afraid that we aregoing tohave to lose some pretty good men, from what I understand, because a lotof them are overcharged."ThenI said,"Well, you can figure you aregoing to lose one, because I am not going to pay it. I am going to let themfiremefirst."He said, "Why don't you go up and make theman offer?"I said, "I'm not going to go up and make them any kind of offers," and Iwanted to know what he [they?] wanted $85.00 for.He said,"Well, Idon't know, either."And he walked off.That ended the conversation.'Marl, I find, made no further effort to discuss10The testimony of Shop Steward Calkins, taken as a whole, does indicate,and I find,.that he had, on one occasion, declared his willingness to pay $27.75-the constitutionalrequirement.On other occasions however, he declared, as the record shows, that hewould bewillingto pay only $12.75 to join.He did not,I find,make an effort to tendereither amount.11The Respondent Company's generalmanager.-12Marltestified, subsequently, that he had spoken of his "predicament" also to LesterBradford, the Respondent Company's personneland labor relations director, about a weekor 10 days before his discharge, and that he had mentioned it to "Heine" Schultz, thesuperintendent in charge of the Company's yard.He did not, however, refer to theseconversations in direct examination ; they were mentioned for the first time in cross-examination and in the course of a Pater examination I conducted.His. testimony inregardto his talk with Carpenter carries a degree of conviction because of its circum- THE ECLIPSE LUMBER COMPANY, INC.489his situation with a represenative of the Respondent Company.His contrarytestimony, set forth below, is rejected.On May 25, 1950, the sanctions authorized in the union-securityagreementbecame available to the Respondent Union.Marl had not yet achievedreinstate-ment.Accordingly, on the 29th, Nelson wrote and delivered to Bradford a letterrequesting Marl's discharge.That letter, in its entirety,readsas follows :Under, the Union-Shop agreement, dated April 25, 1950 we are herebyrequesting that Charles B. Marl be released from his employmentMr. Marl has had ample opportunity to place himself in good standingin this Local Union, and has failed to do so.Nelson's testimony, with respect to his remarks when the letter was delivered,indicates only that its content was recapitulated without elaboration, and thatBradford requested none. I so find.Bradford, letter in hand, then accosted Marl in the planing mill and advisedhim that he would be "through" at the end of the shift ; Marl said that he hadbeen expecting it.Bradford, I find, expressed regret with respect to the situation ;Marl accepted his statement, with the observation that the Union should havewaited in, order to enable him to get holiday pay for Memorial Day.With anexpression of sympathetic acquiescence on the part of Bradford, in regard tothe manner in which the situation had "happened" to develop, the conversationended.Marl received his final check at the end of the shift.G. Subsequent developmentsOn the following Monday, June 5, 1950, Marl and his wife came to see Nelsonat the union hall. The available testimony with respect to the conversation thatensued is somewhat in conflict; I credit the mutually corroborative versions ofMrs. Marl and her husband.Marl, I find, asked Nelson how much, he wouldhave to pay in order to achieve reinstatement.Nelson consulted his recordsand reported that $85.75 was payable.Marl then asked why the Union heldhim responsible for an $85 payment ; he was told that he owed $83.75 plus a.$2 fine based upon his failure to perform picket duty.He protested the fine,on the ground that he had not been a union member at the time, and was toldthat he was free to argue the issue with the Union's strike committee.Marlfinally asked if he could join for $12.75, as a new member.When Nelson repliedthat "$85.00 talks," however, Marl reiterated his intention not of pay.He andhis wife then left.They repaired at once to Bradford's home.Marl advised him, in substance-apparently on the basis of a previous talk with a Board representative-that hewould have to take action which would involve the Company.Bradford indicatedthat the Company's hands were "tied"; he advised Marl, however, that if he couldstantlal detail-and particularly in view of Carpenter's admissionswithrespect to It ;his testimony with respect to his alleged talks with Bradford and Schultz, however,Involved no readily determinable date, and lacked the spontaneous detail which frequentlyadds versimilitude to an otherwise bald and unconvincing narrative.The General Counseldid not appear surprised at, and did not probe, Marl's failure to refer to any conversationwith Bradford or Schultz, in the course of direct examination.And Bradford, thereafter,Insisted that be had never had a conversation with Marl on the subject. The partiesstipulated thkt Schultz, if called as a witness, would testify similarly.Upon the entirerecord, I can only conclude that Marl's conversation with Carpenter occurred substantiallyIn the form revealed by his testimony, but that his delayed "recollection" of similarconversations with Bradford and Schultz involves, at best, a wishful reconstruction ofthe situation, honestly formulated, but mistaken. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD"get square" with the Respondent Union, he could return to work.Marl reiter-ated his refusal to pay $85 to the Respondent Union and the conversation ended.Ile has not been employed by the Respondent Company since his discharge.ConclusionsA. Charles B. Marl1.Preliminary issuesa.Was Marldischarged?Responding to the General Counsel's allegation that Marlwas discharged; theRespondent Company contends that he resigned. It asserts that as Bradfordapproached him to ask about the Union's notice, Marl, observing the letter,stated,"I know what it is, I am quitting anyway"; the Respondent Company allegesthat the letter was thereupon shown to Marl, that he made no furthercomment,and that he did not return to work on the next working clay..Although I credit Bradford's good faith, as a witness, in connection with histestimony on this point, I have found the testimony of Marl about the incidentmore consistent with other established facts.There is evidence in the record, itis true, that Marl had, upon occasion, expressed a desire to leave the Respondent'semploy, but it willalso supporta conclusion that he had decided to defer volun-tary action in the face of the Union's demand.He did not, in fact, resign whenthe sanctions of the union-security clause became available to the Respondentlabor organization.The record, not previously cited in this respect, establishesthat it was amatter of general knowledge at the Respondent Company's plant, in mid-May,that the regional representatives of the lumber industry and theRespondentUnion's parent international had agreed upon three paid holidays-Memorial Daybeing one-and that compensationat anestablished rate for theseholidays wouldhe payable after the joint recommendationsmade in that connection by the.respective negotiators had been appropriately ratified.And Marl,as I havenoted, did speak, in the course of his last conversation on the job, of his desireto receive the holiday pay (for the first time in his experience as a lumber industryemployee) before his employment ended ; whatever his intentions may have beenwith respect to ultimate resignation, therefore, I find that he did not intendto resign before the holiday.The available evidence, in my opinion, warrantsan inference, despite the circumlocutions evident in Nelson's testimony on thepoint, that the Respondent Union deliberately sought to have Marl discharged be-fore Memorial Day, although aware of his desire to retain company employmentuntil his prospective right to holiday pay had matured.And Bradford, as a wit-ness for the Respondent Company did testify that he had notified Marl's foremanto "separate" him on the 29th. I find, upon a preponderance of-the evidence,therefore, that the action of the Respondent Company did not involve acquiescencein a resignation, but constituted, in fact and law, a discharge.b.Did Marl's discharge involve discri-urination to encoeerage membership in alabor organization?(1)The issueThere can be no doubt that Marl's discharge involved discrimination in regardto his employment tenure.No one advances a contrary contention.Nor is itdisputed that his discharge, under the terms of a union-security agreementvalidly executed in conformity with the first proviso of Section 8 (a) (3) of the THE ECLIPSE LUMBER COMPANY, INC.491Act,was reasonably calculated to encourage membership in the RespondentUnion-a labor organization.In the present state of the law it is, of course, datum that discharges otherwisesubject to characterization as discriminatory, are, if made pursuant to a validunion-security agreement, privileged under the statute, without regard to theirtendency to encourage membership in a labor organization.Was Marl, then,discharged pursuant to a valid union-securityagreement-and did the Re-tract with the Union, proceed within the framework of immunity afforded by thefirstproviso in Section S (a) (3) of the statute? The statutory provisions,insofar as they are relevant to the present inquiry, declare that :It shall be an unfair labor practice for an employer- . . , by discriminationin regard to hire or tenure of employment or any term or condition ofemployment to encourage or discourage membership in any labor organiza-tion :Provided,That nothing in this Act, or in any other statute of theUnited States, shall preclude an employer from making an agreement with alabor organization (not established, maintained, or assisted by any actiondefined in section 8 (a) of this Act as an unfair labor practice) to require asa condition of employment membership therein on or after the thirtiethday following the beginning of such employment or the effective date ofsuch agreement, whichever is the later, . . .-The proviso quoted goes on to define certain additional conditions precedent to thevalidity of such agreements.Since it is conceded, in this case, that every con-dition precedent to the execution of a valid union-security agreement was met,I find it unnecessary to state the conditions or to subject them to analysis.Theonly questions of moment under the terms of the first proviso, in short, maybe stated as follows : Was the agreement of April 25, 1950, valid under the termsof the proviso?And, if so, was it applied within the framework of immunityafforded by the statutory language quoted?" To that question this Report nowturns.(2) The retroactive application of the contractThe General Counsel did not question, in this case, the validity of theunion-security agreement executed by the Respondent. I am satisfidd, also-after an independent analysis-that it establishes a degree of union securityno greater than the statute permits.The agreement's application in connectionwith the discharge of Marl, however,raises a serious issue-one which, in myopinioii; -established Board policyrequires meto consider despite the failure ofthe parties to recognize or litigate it expressly; that issue arises by virtue of thefact that Marl was discharged, in fact, because of his failureto pay unionobligations which had arisen at a time when there was no contractual obligationtomaintain membership in the Union as a condition of employment.14 Underthe circumstances,I find the agreement between the Company and the Unioncannot serve to invest the Respondent Company's action with privilege ; the Boardhas held, with court approval, that neither Section 8 (3) of the original Act nor'$Rosedale Knitting Company,20 NLRB 326, 329-330."Under the circumstances, the fact that he made no actual tender of the amountrequired to, rejoin as a new member-$12.75--is immaterial.Marl was never advisedofficially that he could achieve union membership in good standing by the payment ofthis sum; his tentative inquiry with respect to that possibility was ignored.While hisfailure to pay the greater sum demanded by the Union obviously included a failure topay the lesser amount, there can be no doubt that his failure to pay the actual dues.arrearage in full motivated the Union's request that he be discharged. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a) (3) of the amended Act sanctions the retroactive application.of evena valid union-security agreement'These cases are dispositive of the presentissue, unless the absence,in this case,of a factor present in them,requires adifferent result.2.The Respondent Company's liabilitya.The legal tissueThe Respondent Company contends, in this case,that when it dischargedMarl,it had no reasonable grounds to believe that membership in the Respond-ent Union was not available to him on the terms and conditions generally ap-plicable to other members,or that it had been denied him for a reason other thanhis failure to tender the periodic dues and initiation fees uniformly required asa condition precedent to the acquisition or retention of membership.Althoughthis argument was advanced in another connection,not yet a subject of discus-sion in this Report, fairness to the Respondent-Company would seem to requirethat its relevancy,ifany, to the issue now under consideration,should beweighed.Pursuant to this opinion,I turn to a consideration of the questionlogically presented:Is it essential,in establishing a violation of Section 8 (a)(3) of the statute,for the General Counsel to prove that the retroactive appli-cation of a valid union-security agreement was knowingly effected?In my opinion,this question must be answered in the affirmative.It is truethat in the "retroactivity"cases previously cited,this requirement was notspelled out;the decisions show however,in every case, that the RespondentRmployers,when they gave effect to their contracts,were fully aware of theretroactive nature of the application involved,or posessed information sufficientto put them on notice,or to invest them with a duty to inquire,in that regard"The only comparable case I can find in which a respondent employer was heldliable for action taken pursuant to a union-security agreement in the absence ofactual knowledge sufficient to make clear the illegal character of the action in-volved, or sufficient to put a reasonable man upon notice in that regard, was acase in which the Board,on the facts,charged the employer with a duty toinquire because inquiry, in the nature of events,was essential to a proper ad-ministration of the agreement;absent such inquiry, the employer involved washeld to have acted at its peril, and a violation was found 34While the matteris not entirely free of doubt as a question of law, justice and the objectives ofthe Act, in my opinion,would be most effectively served by a decision that theRespondent Company, in this case,ought to be held liable for the illegal"retro-active" application of its valid union-security agreement only if it can be estab-lished that it knew that Marl had been denied union membership in good stand-Ing and that his discharge had been demanded because of his refusal to meet a"past" obligation to that organization or possessed information sufficient towarrant such a conclusion on the part of reasonable men-or if its obligations in'connection with the administration of the contract invested it with a duty toinquire as to the "reason"for the union demand. I so find.'s'Colonie Fibre Company v. N.L. R. B.,163 P. 2d 65, 67-69, 70(C.A. 2), enfg. 691'LRB 589 and 71 NLRB 354;SeligManufacturing Company, Inc.,79 NLRB 1144;lfansilton-ScheudWalsh ShoeCo., 80 NLRB 1496;New York Shipbuilding Corporation,89 NLRB 1446;General American Aerocoach,etc.,90 NLRB 239. Cf.InternationalUnion, United Automobile,Aircraftand Agricultural Implement Workers of America, CIO,Local 291(Wisconsin Axle Division,The Timken-Detroit Axle Company),92 NLRB 1181;Fajardo Development Company,76 NLRB 956.'6 Cf. Colonie Fibre Company v. N. L. R. B., supra, p. 70.1'Baker and Company, Inc.,68 NLRB 830;cf.General Electric X-Ray Corporation,76 NLRB 64. THE ECLIPSE LUMBER COMPANY, INC.493,b.Did the RespondentCompany know or havereason to believethatMarl'sfailure to achieve union membership ingoodstanding was due to his refusalto pay past union dues?Upon the entire record, I find that knowledge with respect to the backgroundof Marl's "predicament" and the reason for it cannot be imputed to the Respond-ent Company.18The responsible officials of the Company were neverinformeddirectly, by Marl or anyone else, that the Union had requested him to clear uphis dues arrearage in full as a condition precedent to reinstatement, or that' thesanctionsof the union-security clause were being invoked by it because of his,failureto comply.Was his conversation with Carpenter sufficient to advise the,Company in the premises, or to put it on notice in that regard? I think not.-Carpenter was the Respondent Company'ssalesmanager.Although a minorstockholder, and a nephew of itsgeneral manager,his duties did not requirehim to give direct attention to its problems of personnel administration or laborrelationsmatters 19His presence in the mill at the time of his conversationwith Marl was directly related to his workas a sales manager; hisencounter-with Marl and the conversation that ensued were casual-and nothing he wastold placed him on notice that he would be expected to communicatethe sub--stance of it to other management representatives.He did not, in fact, so com-municate it.Sales Manager Carpenter, in short, is not the type of managementrepresentative whose knowledge-whether derived from Marl, directly, or fromthe gossip of other,unnamedemployees-ought to be imputed to the Company;and the circumstances under which his "knowledge" was acquiredcannot besaid to have invested him with a duty to communicate it to others. His appar-ent assumptionthat Marl's dismissal would be requested because of his refusalto comply with the Union's retroactive demand, and that the Company wouldthereupon be required to implement the union-securityclauses of their agree-ment would appear to be entirely gratuitous ; certainly, at least, it was not-derived from Marl's remarks in the course of the conversation.Even if it be-assumed for the purpose of argument, therefore, that after Marl's conversationwith Carpenter the latter was sufficiently informed with respect to the "retro-active" character of the Union's demand-or the likelihood of a union request-for his discharge because of his refusal to meet it-doubtfulassumptions, uponthe present record-it follows, and I find, that the Respondent Company wasnot thereby informed, or placed on notice, with respect to the basis of any antici-pated union action.Nor, in my opinion, can it be said that the Respondent Company, regardless,of its "ignorance" or lack of information, was charged with -a duty to inquire asto the nature of Marl's alleged delinquency.While the record may well warranta finding that his refusal to meet the union requirement had been a subject of-discussion among the employees at the mill, I find no reliable, probative, orsubstantial evidence to sustain a conclusion that management representativesof the Respondent Company, charged with an obligation in the premises, werefully acquainted -with the situation as a result of such employee discussions ; a-contrary conclusion, whatever possible justification for it may be found in a"realistic" appraisal of the situation, so-called, can only rest upon surmise."18 SpicerManufacturing Company, 70NLRB41;Diamond T Motor Car Company,-64 NLRB 1225;ef.Basic Vegetable Products,Inc., 75NLRB 815, 831.19 Cf.United Engineering Company,84 NLRB 74, 76.21Bradford testified that he did not know. the amounts regularly charged by the Unionas an initiation fee, andforperiodic dues; in the spring of 1950; while his testimonyIn this respect might be regarded with suspicion, it is not inherently incredible, and therecord will not sustain a contrary conclusion. 494 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd there is certainly ground for doubt, in any event, that "knowledge" bot-tomed upon mere rumor or hearsay as to the basis of the Respondent Union'sdemand, would be sufficient, as a matter of law, to charge the Respondent Com-pany with a duty to inquire as to the facts of the matter n' The Union's requestforMarl's termination was timely ; in its context, its presentation raised noobvious doubts as to its legitimacy under the union-security agreement-andno act of omission or commission on the part of either party to the agreement,inmy opinion, can be said to warrant a characterization of the RespondentCompany's action as action taken at its peril. .-I find therefore, in sum, that the Respondent Company, when it dischargedMarl at the Union's request, did so without "knowledge" of the fact that hisdischarge involved an illegal application of its otherwise valid union-securityagreement ; its "ignorance" in that regard, I find, provides it, as a matter of law,with a complete defense to the charge that it discriminated thereby with respectto his employment tenure, to encourage union membership. It follows, and Ialso find, that the Respondent Company's conduct did not, as a matter of law,interfere with, restrain, or coerce its employees in the exercise of right statu-torily guaranteed.These conclusions, in my opinion, are fully dispositive of the instant caseinsofar as the Company is concerned. It was, however, principally litigatedupon the contention of the General Counsel that the Respondent Company was.not entitled to rely upon its valid union-securityagreement as a defensebecauseithad reasonable grounds to believe in the existence of certain facts which.under the second proviso of Section 8 (a) (3), effectively deprived it of the rightto claim "justification" for the discrimination.The section of the statute inquestion provides :That no employer shall justifyany discrimination against an employeefor nonmembership in, a labor organization (A) if he hasreasonablegrounds for believing that such membership was not available to the em-ployee on the same terms and conditions generally applicable to othermembers, or (B) if he hasreasonablegrounds for believing that membershipwas denied or terminated for reasons other than the failure of the employeeto tender the periodic dues and the initiation fees uniformly required asa condition of acquiring or retainingmembership.The General Counsel contends that the Respondent Company had reasonablegrounds for a belief that one or both of these situations existed, and that itsaction therefore violated Section 8 (a) (3) of the Act; the Respondent Companydenies any knowledge or reasonable grounds for a belief as to their existence.It also contends that the evidence will not support a conclusion that unionmembership was, in fact, denied Marl for a reason other than his failure totender the periodic dues and initiation fee uniformly requiredas a conditionprecedent to the acquisition or retention of membership, because he nevertendered the amounts uniformlyrequired.Enough has been said in this Report to indicate the disposition I would makeof these contentions if they, in fact, posed the issue for decision.Despite theRespondent Union's contrary contention, there can be no doubt thatMarl waszi The record indicates that Marl's situation, and his willingness to pay $12.75 only,had been a subject of discussion in the presence of Planing Mill Foreman Butterfield.The nature of the information derived by Butterfield as a result does not appear in therecord ; and I entertain serious doubts, ip any event, that it ought to be imputed to theRespondent, 'in view of the casual way in which his "knowledge"-if any-witli, respectto Marl's "predicament" was acquired.Spicer Manufacturing Company, supra. THE ECLIPSE LUMBER COMPANY, INC.495not a "member" of the Union, in any real sense, when the union-security agree-ment was executed. And there can be no doubt that union membership was notble to other members 22While his admitted failure to "tender" the periodicdues and initiation fees uniformly required of applicants for membership-inthe amount of $12.75-might have rendered it more difficult for the GeneralCounsel to establish, by evidence, that union membership was denied Marl forreasons other than his failure to tender that amount, the absence of a tendercannot be said to put the matter beyond the possibility of proof-despite theRespondent Company's contrary contention. If the issue were before me, how-ever, I would hold, as above, that the information given to the RespondentCompany's sales manager by the employee directly involved; and the informationavailable to its officials by way of rumor, were insufficient to provide it withreasonable grounds for a belief that niemb. rship in the Union was not availableto him on the terms and conditions generally applicable, or that such member-ship had been denied for an impermissible reason.3.The Respondent Union's liabilitya.Did the Respondent Unioncauseor attea apt to cause the Company to dis-criminate against Marl in violation of Section 8 (a) (3) or otherwise?Section 8 (b) (2) of the statute, which the Respondent Union is alleged to haveviolated provides that:It shall be an unfair labor practice for a labor organization or itsagents . . . to cause or attempt to cause an employer to discriminate againstan employee in violation of subsection (a) (3) or to discriminate againstan employee with respect to whom membership in such organization has beendenied or terminated on some ground other than his failure to tender theperiodic dues and the initiation fees uniformly required as a condition ofacquiring or retaining membership.Since it has been found that the Respondent Company (lid not discriminateagainstMarl with respect to his employment tenure, in violation of Section8 (a) (3). or otherwise, it follows that the Respondent Union cannot be saidto have "caused" such discrimination. That conclusion, however, does not disposeof the case against it.While it has been found-in effect-elsewhere in thisReport, that the Respondent Company committed no unfair labor practice inconnection with Marl's discharge, in the absence of proof that it knowinglydismissed him pursuant to a union request grounded in his failure or refusalto settle a past obligation, the Company's lack of knowledge or notice in thisrespect was certainly due, at least in part, to the Union's lack of candor.Hadthe Union made a full disclosure of the reason for its request, there can be nodoubt that compliance with it on the Company's part would have involved anunfair labor practice.Surely, the Respondent Union cannot be permitted toescape a liability otherwise incurred because it was less than candid in itsdemand upon the Respondent Company under the union-security agreement.An honest appraisal of congressional intent compels the conclusion that theobjectives of the Act would be defeated by such a technical application of itsterms.Nor can Marl's fortuitous failure to give adequate notice of his situation"The record warrants a conclusion that he was not even apprised of the possibilitythat he might achieve reinstatement by the satisfaction of the Union's constitutionalrequirement. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDto responsible officials of the Respondent Company serve to exculpate entirely-the labor organization responsible, in fact, for the discharge.Upon the entire-record,I findthat the Respondent Union attempted to cause the Company to.discriminate in regard to Marl's employment tenure, to encourageunion mem-bership.And since the Union's course of conduct was intended primarily to,compel the complainant in this case to forego one of the rights which Section 7of the Act protects, it was, and is also subject to statutory proscription as illegalrestraint and coercion.b.Restraint and coercionUpon the record, I therefore conclude and find that the Union, by the state-ments of Nelson to Marl noted elsewhere in this Report,' and by attempting tocause the Respondent Company to interfere with, restrain, and coerce the com-plainant and its other employees in the exercise of a right guaranteed by theAct,24 itself restrained and coerced employees in the exercise of the rights guar-anteed by Section 7 of the statute.B. The reinstated employees1.Did the. Respondent Union commit an unfair labor practice by discriminatioitagainst these employees?The General Counsel contends that 'the Respondent Union's course of conduct:with respect of the 14 dues-delinquent employees who sought and achieved rein-statement involved a violation of Section 8 (h) (2) of the statute.The recordin this connection, despite the General Counsel's contrary contention, noted else-where, is barren of evidence that the Union "caused or attempted to cause" theRespondent Company to discriminate against these employees with respect totheir hire or tenure of employment or any term or condition of theiremployment,in violation of Section 8 (a) (3) of the Act. It is, nevertheless, contended thata direct violation of the statute on the part of the Respondent Union, withoutcorrelative action by the Company, has been established.This contention is bottomed upon a construction of Section 8 (b) (2) not pre-viously litigated in Board cases.Expressed summarily, the General Counselwould apply Section 8 (b) (2) as if it read as follows :It shall be an unfair labor practice for a labor organizationor its agents[A] to cause or attempt to cause an employer to discriminate against anemployee in violation of subsection (a) (3) or [B] to discriminateagainstan employee with respect to whom membership in such organization hasbeen denied or terminated on some ground other than his failure to tenderthe periodic dues and the initiation fees uniformly required as a conditionof acquiring or retaining membership.And the General Counsel seeks to establish a violation of Section8 (b) (2). inthis caseby evidence that the Respondent Union itself discriminatedagainstthe dues-delinquent employees under [B] of the statute thus interpreted, insofaras it treated them differently than it did members or membershipapplicants as aclass.I find no merit in the contention that the statute may be so construed.In effect, the General Counsel would read Section 8 (b) (2) as establishingtwo unfair labor practices on the part of a labororganization,with only one.23H.Milton Newman,85 NLRB 725.u Clara-Val Packing Company,87 NLRB 703,25 LRRM 1159;International Union,United Automobile, Aircraftand Agricultural Implement Workers of America,CIO, Local891, supra._,. THE ECLIPSE LUMBER COMPANY, INC.497of. them involving-as a necessaryelement-discrimination by an employer.The language of the section as adopted, however, gives no indication whateverthat Congress intended it to be enforced in such a dichotomous fashion.Hadsuch an intention existed, I feel certain that it would have beenmore clearlyexpressedin the formulation of the statute." In addition, it may be notedthat the statute speaks of discrimination against an "employee" with respect towhom union "membership" has been denied or terminated ; if discrimination,chargeable solely to a union in its relationship to its members was being madesubject to the statutory proscription Congress would certainly have been moreapt to define the unfair labor practice involved as discrimination against a"member" of the labor organization. Lastly, it is worthy of note that theargument of the General Counsel, if adopted, would bring Section 8 (b) (2)of the Act, as he construes it, squarely into conflict with the proviso of Section8 (b) (1) (A) of the statute. A construction of the statute calculated to avoidsuch conflict, and the resultant necessity of accommodation, is certainly to beassumedto be correct avoids the possibility of such conflict and comports withthe legislative intent.It is true that the original House bill, H. R. 3020, which later became the.Labor ManagementRelations Act of 1947 did, in effect, proscribe, as an unfairlabor practice, coercive tactics calculated to enforce unreasonable or discrim-inatory financial demands on the part of a labor organization, the impositionof dues or general or special assessments not uniformly imposed upon the.same classof members, and the denial to any member of the right to resignfrom alabor organization at any time 26And the House conferencemanagers,-in their statements on the bill as reported out of conference, did say that itmade it an unfair labor practice, on the part of a labor organization and itsagents, "to discriminate against an employee to whom membership in a labororganization has been denied or terminated on some ground other than non-payment of dues or initiation fees." 2iThis statement with respect to the effect-of the conference bill, however, is isolated in the legislative history.The Sen-ate report with respect to the comparable language of S. 1126, containing, insubstance, the language which ultimately became that of Section 8 (b) (2) ofthe Act, makes it clear that Section 8 (b) (2) was designed to protect in-dividual employees from "discrimination in employment" induced by a labororganization 28With respect to the language of the bill, as it stood before its.amendment in conference, the Senate report stated that:The labor organization may not persuade or attempt to persuade the em-ployer to discriminate against an employee except for two reasons * * *[only one of which is here material] * * * It is to be observed thatUnions are free to adopt whatever membership provisions they desire, but-that they may not rely upon action taken pursuant to those provisions ineffecting the discharge of, or other job discriminationagainst an employee,except in the two situations described.And the language of S. 1126, as reported, makes it clear that Section 8 (b) (2)of the Senate bill was intended to proscribe action by a labor organizationcalculated to induce an employer to discriminateagainst anemployee with re-.25 Compare the internal structure and punctuation of Section 8 (b) (1) of the Act, inwhich clauses intended to establish obviously diverse unfair labor practices are separately-Indicated by (A) and (B) respectively.20H. R. 3020,Section 7 (b), 8 (c) (1), (2) and (4)House Report No. 245, pp. 31-32.24House Conference Report No.510, pp. 42-43.23 Senate Report No. 105, p. 21. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDspect to whom union membership had been denied or terminated for a reasonother than the permissible one set forth in the above-mentioned report.Thelegislative debates offer no support whatever for the construction of Section 8(b) (2) on which the General Counsel now relies. In the light of the abovediscussion, I find, in accordance with the contentions of union counsel, nomerit in the argument that the Respondent Union committed an unfair laborpractice when it "discriminatorily" required the dues-delinquent employees ofthe Respondent Company to eliminate past arrearages in the matter of duesand fines, in order to achieve reinstatement, and denied membership status tothem in the absence of such payments.In the alternative, the General Counsel contends that the evidence will sus-tain a conclusion that the Union "caused" the Respondent Company to join itin the enforcement of a discriminatory condition precedent to the continued em-ployment of the dues-delinquent employees ; he relies upon Marl's testimonywith respect to Carpenter's observation that the Company's hands were "tied"in the situation, that it would have to let him "go" if he did not pay the sumdemanded by the Union, and that the Company might have to "lose" some "prettygood men" who had been "overcharged" by the labor organization. Essentially,it is contended that the Company had thus indicated acceptance of the Union'sposition that the dues-delinquents would have to pay the amounts demandedof them, or face discharge-and that in so doing it discriminated against thedues-delinquents by the establishment of a discriminatory condition precedentto their continued employment.I find no merit in this contention.Even if it be assumed, for the sake of,argument, that the statements of Sales Manager Carpenter may be attributed;as a matter of law, to the Respondent Company, it cannot be said that theyestablished discriminatory terms and conditions of employment.At the veryoutset of the 'Board's history it established the principle that predictions orthreats of discharge calculated to persuade employees to relinquish rights guar-anteed by the Act constituted interference, restraint, and coercion, as dis-tinguished from discrimination.Such predictions or threats of discharge, cal-culated to cause the abandonment of rights statutorily guaranteed, are certainlyworthy of characterizationas an attemptunilaterally to declare that the re-linquishment of the statutory right will be regarded as a condition precedent tothe continued employment of the workers involved ; but the Board has never, tomy knowledge, so construed them.Early in its history it did hold that the es-tablishment of closed-shop conditions illegally, by contract, amounted to dis-crimination as well as interference, restraint, and coercion. It has recentlyreaffirmed that principle.Such a case, however, is not present here. Car-penter made the statements attributed to him almost 3 weeks before the Unionmade known its views with respect to the application of the union-security agree-ment.At the time of this conversation with Marl any attempt on the part ofthe Union to seek application of the agreement retroactively would have beenpremature-and there is not the slightest evidence in the record that Car-penter's interpretation of the Company's obligation was the result of a mutualagreement between it and the Union as to the scope and purport of the union-security clause.Ills interpretation was clearly unilateral; as such, it did notestablish a discriminatory condition precedent to the continued employment ofMarl and the other dues-delinquent employees-and it would seem to be clearin any event,that the Union did not cause,. or attempt to cause, the RespondentCompany to take the position which Carpenter defined. THE ECLIPSELUMBER COMPANY,INC.4992.Restraint and coerciona.Did the Respondent Union restrain or coerce the dues-delinquent employeeswhen it conditioned their reinstatement upon the settlement of obligations in-curred before the execution of the union-security agreement?Withrespect to this aspect of the instant case, the General Counsel contendsthat threats of discharge,attributable to responsible union agents,effectivelycoerced the dues-delinquent employees of the Respondent Company; other thanCharles B. Marl, to clear up dues arrearages and fines imposed for their failureto perform picket duty before the union-security agreement of April 25,1950,was executed,and that the employees were coerced thereby in their exercise ofthe rightto refrain from concerted activities,of the type defined in Section 7of the statute.-°Section 8 (b) (1) of the Act, here involved,states that:It shall be an unfair labor practice for a labor organization or its agents .. .to restrain or coerce...employees in the exercise of the right guaranteedin Section 7:Provided,That this paragraph shall not impair the right of alabor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein.The Respondent Union contends,and the General Counsel denies,that its actionwas privileged under the terms of the proviso quoted.To a consideration of thatquestion,this Report now turns.I find merit in the legal premise ofthe GeneralCounsel in this respect.Whilea labor organizationmay have the. right, by statute, toprescribe its own ruleswith respect to the acquisition or retention' of membership,the -RespondentUnion-in this case, at least-can derive no benefit therefrom.Even if it beassumed, for the sake of argument,and contrary to the contentions of the GeneralCounsel, that a labor organization,pursuant to the proviso,may, byrule, treatdues-delinquent or suspended members differently than"new" members or appli-cants, in regard-to their right to "acquire"or "retain"membership-a doubtfulquestion,which, on the present record,I find it unnecessary to decide-the Re-spondent Union did not confine itself, I find,to the application or enforcementof its rule.It is clear,and I have found, that the Union here sought in everyinstance,to induce the, dues-delinquents to pay their actual dues owed ; in everycase but one,the actual amounts involved were in excess of the amounts other-wise payable,under the Union's constitution,as a condition precedent to rein-statement.Whatever right the Union may have had, therefore,to demandcompliance with its"rules"as a condition precedent to the acquisition or reten-tion of membership,or, possibly,to threaten the application of contractual sanc-tions in order to compel settlements in conformity with its rules,itmanifestlyexceeded the statutory limits of that right in the instant case.90 I conclude,The allegation in the complaint that the Respondent Union also violated the Actby causing the Company to threaten these employees with discharge if they refused orfailed to pay the sums demanded by their exclusive representative has no support inthe record ; I find that it has not been established."The Union sought, by extensive testimony, to establish the moral justification for itsdemand that the men pay thpir actual dues owed.Essentially, it is argued that a workerin the lumber industry, and particularly one employed in a unionized plant, has no moralright to enjoy the terms and conditions of employment won throughout the industry bycollective action, and-at the same time-enjoy the right to terminate and resume hisunion membership in good standing at will without sacrifice or cost, except by constitu-tional withdrawal.The Respondent Union, I find, invested its views in this respect withlegal color by its refusal to "suspend" or "expel" dues delinquents ; they were carriedon its books as "delinquent" members not in good standing-at least for the duration of961974-52-vol.95-33 500DECISIONS OF NATIONAL LABOR' RELATIONS BOARDand find, that a violation of Section 8 (b) (1) (A) is established in this case, ifthe evidence can be regarded as sufficient to sustain a finding that threats ofeconomic reprisal were employed to force payments in excess of those requiredby the Union's constitution-in the case of "delinquent" members or "new"members." This factual question, then, must be considered.b.Were threats, attributable to the Respondent Union, made to enforce anillegal demand in the case of the employees reinstated?Upon the entire record, I find the evidence insufficient to establish, in thiscase, that threats attributable to the Respondent Union were made to enforcea demand for excessive payments as a condition precedent to reinstatement.Ofthe four witnesses who testified in this connection, two referred to statementsallegedly made by Secretary-Treasurer Nelson. In one case, that of Dawson,the evidence establishes only that the employee referred to the possibility thathe would be "through" if he did not pay the full amount requested,and wastold that he could suit himself about it. In the other case, that of Koski, therecordestablishesthat he tendered full payment before he made any. inquiryas to the consequences of a failure to pay; only after his tender had beenaccepted was he told that a failure to pay would have resulted in the terminationof his employment.Two of the other reinstated employees consulted EJ Kroeze to learn theamount oftheir obligations.Each of them, I find, was informed, in substance,that a failure to pay the amount requested of them would lead to their dischargeunder the union-security agreement. In my opinion, however, the observationsof Kroezein this respect, although coercive, cannot be attributed to theRespondentUnion.Before his designation as a special organizer in November 1949, Kroezehad been arank-and-file employee of the Respondent Company, and, so far asthe record shows, a rank-and-file union member.His employmentas a specialorganizer ended inJanuary 1950; at that time his actual authority to speakin the name of the Respondent Union with respect to organizational mattersended.The only question before me, therefore, on the present record,requiresa decisionas to whether he exercised apparent authorityin May1950, sufficientto bind the Respondent Union. In my opinion, this question must be answeredin the negative.He was back at work in the Respondent Company'smill ; andthe record will not support a finding that he held any union office. The merefact that he carried a piece of paper on which, apparently, the amounts owedby each dues-delinquent employee were listed cannot, in my opinion, suffice toinvest him with apparent authority to speak in the name of the Union withrespect to the consequences of nonpayment32 I find, therefore, that his state-their employment in the industry and possibly thereafter.The "moral"argument has agreat deal of appeal;but a labor organization cannot defend its implementation as theexercise of a legal right merely by the statement that it is seeking to collect dues "owed"by a "delinquent"member who was never suspended.The simple answer to the argumentis that Congress recognized its validity in situations in which a union had won the rightto negotiate and enforce a union-security agreement in conformity with Section 8 (a) (3)-but deprived labor organizations of their right to justify action against"free riders" If novalid union-security agreement existed, or if a valid agreement, was being illegally appliedand enforced.31Seamprufe Incorporated (Mavis Lane),82 NLRB 892;Smith Cabinet ManufacturingCompany,Inc.,81 NLRB 138.32while the record does show that Kroeze "signed up" some of the dues-delinquentemployees on union membership applications in February and March 1950, it alsoestablishes, in the absence of contrary evidence, that all of the union members wereauthorized and expected to engage in such activities.His activities,in short,were thoseof an ordinary union member.The statute,and its legislative history, clearly show thatconduct attributable to an ordinary union member cannot be imputed to his labor organiza- THE ECLIPSE LUMBER COMPANY, INC.501ments to Montgomery and Kosbab, set forth elsewhere in this Report, withrespect to the possible consequences of their failure to pay. the actual dues theyowed, cannot be attributed to the Respondent labor organization.'The General Counsel also relied upon the admissions allegedly made by Nelson,as an adverse witness, to establish that illegal threats were made to each ofthe dues-delinquent employees. I find Nelson's testimony, however, set forthelsewhere in this Report, insufficient to establish the General Counsel's con-tention.At best, it establishes that Nelson, upon occasion, has stated that afailure to maintain membership in good standing would lead to a terminationof employment, under the provisions of the Union's contract. The General'.Counsel, apparently, would argue that such statements, made prior to May 25,.1950, when coupled with a subsequent demand for actual dues owed as a condi-tion precedent to reinstatement, operated to put the dues-delinquent employeesupon notice that, in their case, membership in good standing and resultant free-dom from the application of the contractual sanctions could be achieved onlyby the settlement of t}ieir dues arrearages and all fines in full.Assuming, forthe sake of argument, the correctness of this position, I find the evidence in-sufficient to support its application.Specifically, I find Nelson's testimony am-biguous as to the time at which these statements were made. That testimony,quoted elsewhere, is susceptible of two interpretations ; the statements admitted'by Nelson may have been made before, as well as after, the sanctions established[by the agreement became available to the Respondent Union-or they may havebeen made after May 25, 1950, the agreement's operative date. In the face ofNelson's denial that he ever threatened to invoke the sanctions of the union-security clause with respect to any of the dues delinquents, and in the absence-of other evidence, I cannot resolve this ambiguity in conformity with the GeneraliCounsel's theory ; I hold, therefore, as a matter of law, that the available evidence-on the point is insufficient to establish that the Secretary-Treasurer's requestsfor full settlement of the amounts allegedly due were so closely linked to a.previous prediction in regard to the invocation of the contractual sanctionsagainst delinquents as to constitute illegal restraint or coercion.While a "realistic" appraisal of the situation might well warrant a conclusion,that the dues-delinquent employees who sought reinstatement were fully cog-nizant, in fact, of the possibilities implicit in the situation if the union-securityagreement were invoked, and of the further possibility that it might be invokedagainst them if their delinquencies were not settled in full, there is no reliable-evidence in the present record that their awareness of these possibilities wasderived from an "agent" of the Respondent Union. Upon the entire record,therefore, I must conclude and find that the Respondent Union in this casecannot be charged with restraint and coercion of the employees involved, in,their exercise of rights statutorily guaranteed. It will be recommended thatthe complaint, in this respect at least, be dismissed.IV. THE EFFECT OF THE UNFAIR PRACTICES UPON COMMERCEThe activities of the Respondent Union, set forth in Section III, above, which-occurred in connection with the operations of the Respondent Company setforth in Section I, above, have a close, intimate, and substantial relation to^tionin the absence of evidence otherwise sufficient to establish his agency to act in itsname.Accordingly, I find that Kroeze's attempts to proselytize the dues delinquents for-the Union are insufficient,alone-or even in their context-to establish his status as a.union agent after his term as a special organizer had ended."International Longshoremen'sand Warehousemen'sUnion, C. I.C. et al.(Sunset-Line and Twine Company),79 NLRB 1487, 1507-1513. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDtrade, traffic, and commerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Respondent Union engaged in an unfairlabor practice, it will be recommended that it cease and desist therefrom andtake certain affirmative action, including the posting and distribution of appro-priate notices, designed to effectuate the policies of the Act.Specifically, it has been found that the Respondent Union attempted to causethe Respondent Company to discriminate against Charles B. Marlin viola-tion of Section 8 (a) (3) of the statute. Since that attempt was successful, inspite of the fact that Marl was discharged under circumstances insufficient towarrant an unfair labor practice finding with respect to the Respondent Com-pany, I shall recommend that the Union notify Marl and the Company, inwriting, that it has withdrawn its objection to his employment by the latter.Any such communication, addressed to the Respondent Company, should containa request that it offer Marl immediate and full reinstatement to his formeror to a substantially equivalent position" without prejudice to his seniority.or otherrights andprivileges.Since, as noted, the Respondent Union committed an unfair labor practicewhich resulted in the termination of Marl's employment, it will be recommendedthat the Union make him whole, within the limitations set forth below, forany loss of pay or other incidents of the employment relationship he may havesuffered by reason of the Respondent Union's unlawful conduct a" Specifically,itwill be recommended that the Respondent Union pay to Charles B. Marl asum of money equal to the amount he normally would have earned as wagesfrom May. 29, 1950, the date of his discharge, to 5 days after the date on whichthe Respondent Union notifies Marl and the Respondent Company, in accord-ance with the recommendation previously mentioned, that it no longer objectsto his immediate reinstatement, less his net earnings, if any,36 during such period,computed upon a quarterly basis, in the manner established by the Board inthe recentWoolworthcase,3T and less such other sums as the Company, absentthe discharge, would normally have deducted from his wages for deposit withState and Federal agencies on account of social security and similarbenefits.It will also be recommended that the Respondent Union pay to the appropriateState and Federal agencies involved, to the credit of Marl and the Respondent{)olnpany, a sum of money equal to the amount which would have been depositedto the credit of each by the Respondent Company, absent the discharge, eitherto Satisfya taxobligation of its own, or as the equivalent of deductions properlyassessableagainstMarl's earnings by the Respondent Company on.account ofsuch social security or other benefits.'CONCLUSIONS OF LAWUpon these findings of fact, and upon the entire record in the case, I makethe following conclusions of law :1.The Respondent Company, Eclipse Lumber Company, Inc., is an Employer-within the meaning of Section 2. (2) of the Act, engaged in commerce and busi-3q SeeThe Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,NLRB 827.3;Pen and Pencil Workers Union, Local 19593, AFL (Wilhelmina Becker),91.NLRB 883.1' Crossett Lumber Company,.8NLRB 440;Republic Steel Corporation v. N. L. R. B.,311 U. S. 7.17F.W. Woolworth Company,90 NLRB 289. SWAN FASTENER CORPORATION503ness activities which affect commerce within the meaning of Section 2 (6) and(7) of the Act.2.The Respondent Union, International Woodworkers of America, Local 2-101,affiliated with the Congress of Industrial Organizations, is a labororganizationwithin themeaning ofSection 2 (5) of the Act.3.By its attempt to cause the Eclipse Lumber Company, Inc., to discriminateagainst Charles B. Marl in violation of Section 8 (a) (3) of the Act, and by itsrestraint and coercion of Marl and other employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent Uniondid engage and isengaged in unfair labor practices within the meaning of Section 8 (b) (1) (A)and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5.The Respondent Company did not, by its discharge of CharlesB.Marl atthe Respondent's Union request, engage in unfair labor practices within themeaning of Section 8 (a) (1) or (3) of the Act.6.The Respondent Union did not, by its request that dues-delinquent employ-ees of the Respondent Company settle all dues arrearages and fines as a condi-tion precedent to reinstatement after the execution of its union-security agree-ment with the Company, restrain or coerce such employees in the exercise ofrights guaranteed in Section 7 of the Act.[Recommended Order omitted from publication in this volume.]SWAN FASTENERCORPORATIONandLODGE264OF DISTRICT38OF INTER-NATIONALASSOCIATIONOFMACHINISTS.CaseNo. 1-CA-538.July24,Decision and OrderOn January 26, 1951, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding,_ finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recommended dismissalof these allegations.Thereafter, the Respondent filed exceptions tothe Intermediate Report, and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing, including the granting of the General Counsel's mo-tion to withdraw those paragraphs of the complaint alleging viola-tions of Section 8 (a) (2) and (5) of the Act," and finds that no1 The Respondent has excepted to the granting of this motion.However,we have notrejected the Trial Examiner's ruling as it did not,in our opinion,constitute an abuseof discretion.95 NLRB No. 48.